Exhibit 10.1
EXECUTION COPY





 
SHARE EXCHANGE AGREEMENT
 


 
by and among
 


 
DIRECTV,
 


 
DR. JOHN C. MALONE,
 


 
MRS. LESLIE A. MALONE,
 


 
THE TRACY L. NEAL TRUST A,
 


 
and
 


 
THE EVAN D. MALONE TRUST A
 


 
and
 


 
For the purposes stated herein only,
 


 
DTV ENTERTAINMENT, INC.
 


 
and
 


 
THE DIRECTV GROUP, INC.
 
______________________
 


 
As of April 6, 2010
 
______________________
 


 

 
 
 

 
TABLE OF CONTENTS

 
 
Page

 
 
ARTICLE I CERTAIN DEFINITIONS AND OTHER MATTERS

 
 
Section 1.1.
Certain Definitions
 

 
 
Section 1.2.
Terms Defined in Other Sections
 

 
 
ARTICLE II INTERPRETATION

 
 
Section 2.1.
Interpretation
 

 
 
ARTICLE III EXCHANGE OF STOCK; CLOSING

 
 
Section 3.1.
Exchange of Stock
 

 
 
Section 3.2.
Fractional Shares
 

 
 
Section 3.3.
Closing
 

 
 
Section 3.4.
Malones’ Deliveries at the Closing
 

 
 
Section 3.5.
DIRECTV’s Deliveries at the Closing
 

 
 
Section 3.6.
Adjustment to Number and Type of Securities
 

 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF DIRECTV

 
 
Section 4.1.
Organization and Standing
 

 
 
Section 4.2.
Power and Authority
 

 
 
Section 4.3.
Conflicts; Consents and Approvals
 

 
 
Section 4.4.
Malone Class A Shares
 

 
 
Section 4.5.
Litigation
 

 
 
Section 4.6.
Governmental Actions
 

 
 
Section 4.7.
Brokers or Finders
 

 
 
Section 4.8.
Tax Matters
 

 
 
Section 4.9.
Excess Shares
 

 
 
Section 4.10.
Section 16 Matters
 

 
 
Section 4.11.
No Other Representations or Warranties
 

 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE MALONES

 
 
Section 5.1.
Organization and Standing
 

 
 
Section 5.2.
Power and Authority
 

 
 
Section 5.3.
Conflicts; Consents and Approvals
 

 
 
Section 5.4.
Title and Ownership of Shares
 

 
 
Section 5.5.
Litigation
 

 
 
Section 5.6.
Governmental Actions
 

 
 
Section 5.7.
Investment Purpose and Experience
 

 
 
Section 5.8.
Brokers or Finders
 

 
 
Section 5.9.
Tax Matters
 

 
 
Section 5.10.
No Other Representations or Warranties
 

 
 
ARTICLE VI COVENANTS AND AGREEMENTS

 
 
Section 6.1.
Reasonable Best Efforts
 

 
 
Section 6.2.
Defense of Litigation
 

 
 
Section 6.3.
Standstill; Restrictions on Transfer
 

 
 
Section 6.4.
Non-Reliance
 

 
 
Section 6.5.
Registration Matters
 

 
 
Section 6.6.
Section 16 Matters
 

 
 
Section 6.7.
Malone Agreement
 

 
 
Section 6.8.
Fees and Expenses
 

 
 
Section 6.9.
Tax Matters
 

 
 
Section 6.10.
Further Assurances
 

 
 
ARTICLE VII CONDITIONS TO CLOSING

 
 
Section 7.1.
Mutual Conditions
 

 
 
Section 7.2.
Conditions to the Malones’ Obligations
 

 
 
Section 7.3.
Conditions to DIRECTV’s Obligations
 

 
 
Section 7.4.
Frustration of Closing Conditions
 

 
 
ARTICLE VIII SURVIVAL; INDEMNIFICATION

 
 
Section 8.1.
Survival of Representations and Warranties and Covenants

 
 
Section 8.2.
Indemnification
 

 
 
Section 8.3.
After-Tax Basis for Indemnity Payments
 

 
 
ARTICLE IX TERMINATION

 
 
Section 9.1.
Termination
 

 
 
Section 9.2.
Effect of Termination
 

 
 
ARTICLE X MISCELLANEOUS

 
 
Section 10.1.
Notices
 

 
 
Section 10.2.
Governing Law; Jurisdiction; Waiver of Jury Trial
 

 
 
Section 10.3.
Assignment; Successors and Assigns; No Third Party Rights
 

 
 
Section 10.4.
Counterparts
 

 
 
Section 10.5.
Titles and Headings
 

 
 
Section 10.6.
Amendment and Modification
 

 
 
Section 10.7.
Publicity; Public Announcements
 

 
 
Section 10.8.
Waiver
 

 
 
Section 10.9.
Severability
 

 
Section 10.10.
No Strict Construction
 

 
Section 10.11.
Entire Agreement
 

 
Section 10.12.
Equitable Remedies
 

 
Section 10.13.
Legend; Book Entry Notation
 

 


 

 
 
 

SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement, dated as of April 6, 2010 (this “Agreement”), is
entered into by and among DIRECTV, a Delaware corporation (“DIRECTV”), Dr. John
C. Malone (“Dr. Malone”), Mrs. Leslie A. Malone (“Mrs. Malone”), The Tracy L.
Neal Trust A (the “Tracy Trust”), and The Evan D. Malone Trust A (the “Evan
Trust,” and together with Dr. Malone, Mrs. Malone and the Tracy Trust,
collectively, the “Malones” and each a “Malone”; provided that such term will
include any transferee required to become a party pursuant to Section 6.3.2 (to
the extent such transferee is not already a Malone)), and, for the purposes of
Sections 6.3.2 and 6.7 hereof only, DTV ENTERTAINMENT, INC., a Delaware
corporation formerly known as Liberty Entertainment, Inc. (“LEI”), and THE
DIRECTV GROUP, INC., a Delaware corporation (the “DIRECTV Group” and, together
with DIRECTV and LEI, the “DIRECTV Parties”).
 
WITNESSETH:
 
WHEREAS, as of the date hereof, Dr. Malone (in his individual capacity and not
in any Representative Capacity) is the record owner and Beneficial Owner of
20,760,648 shares of DIRECTV Class B Common Stock (the “Dr. Malone Class B
Shares”);
 
WHEREAS, as of the date hereof, Mrs. Malone (in her individual capacity and not
in any Representative Capacity) is the record owner and Beneficial Owner of
681,999 shares of DIRECTV Class B Common Stock (the “Mrs. Malone Class B
Shares”);
 
WHEREAS, as of the date hereof, the Tracy Trust is the record owner
and Beneficial Owner of 155,317 shares of DIRECTV Class B Common Stock
(the “Tracy Trust Class B Shares”);
 
WHEREAS, as of the date hereof, the Evan Trust is the record owner
and Beneficial Owner of 211,899 shares of DIRECTV Class B Common Stock
(the “Evan Trust Class B Shares”);
 
WHEREAS, pursuant to that certain Share Exchange Agreement, dated December 22,
2006, between News Corporation and Liberty Media Corporation (including any
successor in interest to its business or assets, “Liberty”), News Corporation
exchanged, among other things, 100% of the stock of Greenlady Corp., which at
closing of that transaction owned the shares of the DIRECTV Group capital stock
then held, directly or indirectly, by News Corporation, for all the shares of
News Corporation capital stock held, directly or indirectly, by Liberty (the
“News/Liberty Transaction”);
 
WHEREAS, pursuant to an FCC Order adopted February 25, 2008, the FCC required
that within one year thereof all of the attributable interests connecting
DIRECTV Puerto Rico, Ltd. (“DTVPR”) and Liberty Cablevision Puerto Rico, Ltd. as
a result of the News/Liberty Transaction be severed through divestiture or by
otherwise making the interest non-attributable in accordance with specified FCC
regulations (the “FCC Puerto Rico Condition”);
 
WHEREAS, News Corporation and DIRECTV Group entered into that certain Separation
Agreement, dated as of February 26, 2008 (“Separation Agreement”), and certain
related agreements, including the Undertakings Agreement (as defined in the
Separation Agreement) pursuant to which (among other things) Greenlady Corp.
made a capital contribution of $160 million to DIRECTV Group and DIRECTV Group
separately agreed to satisfy the FCC Puerto Rico Condition;
 
WHEREAS, DIRECTV has informed the Malones that:
 
 
·
in order to comply with the FCC Puerto Rico Condition, DIRECTV Group attempted
to divest ownership of DTVPR during 2008 but was unable to do so on acceptable
terms;

 
 
·
effective February 25, 2009, DIRECTV Group placed all of the shares of DTVPR
into a trust and appointed an independent trustee to oversee the management and
operation of DTVPR, and granted the independent trustee the authority, subject
to certain conditions, to divest ownership of DTVPR (the “DIRECTV Puerto Rico
Trust”);

 
 
·
in November 2009, FCC staff informally indicated that continued use of the
DIRECTV Puerto Rico Trust might not satisfy the FCC Puerto Rico Condition and on
February 22, 2010, FCC staff advised senior management of DIRECTV that the FCC
was considering issuing a notice of noncompliance to DIRECTV with respect to the
DIRECTV Puerto Rico Trust;

 
 
·
the continued ownership by Dr. Malone of 5% or more of the voting or equity
interests in DIRECTV, and his continued presence on the board of directors of
DIRECTV, could be viewed as Dr. Malone continuing to have an attributable
interest in DIRECTV;

 
 
·
DIRECTV has determined that completion of the transactions provided for in this
Agreement will sever all of the attributable interests between DTVPR and Liberty
Cablevision Puerto Rico, Ltd. in satisfaction of the FCC Puerto Rico Condition
and allow DIRECTV to dissolve the DIRECTV Puerto Rico Trust;

 
 
·
the special committee of the board of directors of DIRECTV, which is comprised
solely of independent directors (the “Special Committee”), working with
independent legal counsel and an independent financial advisor, has sought
alternative means to satisfy the FCC Puerto Rico Condition and, after
considering the advice of legal counsel and such financial advisor, has approved
and has recommended that the board of directors of DIRECTV approve the
transactions provided for in this Agreement;

 
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, (a) the Malones desire to exchange all of the Malone Class B Shares
for the Malone Class A Shares, and (b) DIRECTV desires to issue and deliver to
the Malones the Malone Class A Shares in exchange for all of the Malone Class B
Shares;
 
WHEREAS, the parties hereto intend that the Exchange (as defined herein) qualify
as a recapitalization as defined in Section 368(a) of the Code (as defined
herein) and this Agreement constitute a “plan of reorganization” within the
meaning of Section 368 of the Code and the Treasury Regulations (as defined
below) promulgated thereunder; and
 
WHEREAS, the board of directors of DIRECTV, following receipt of the
recommendation of the Special Committee, has approved the Exchange.
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the parties hereto agree as
follows:
 
ARTICLE I
 


 
CERTAIN DEFINITIONS AND OTHER MATTERS
 
Section 1.1.                      Certain Definitions
 
.  As used in this Agreement and the schedules hereto, the following terms have
the respective meanings set forth below.
 
“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding, at law or in equity),
hearing, inquiry, audit, examination or investigation commenced, brought,
conducted or heard by or before, or otherwise involving, any court, grand jury
or other Governmental Authority or any arbitrator or arbitration panel.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, or is Controlled by, or is under common Control with, such
Person. For this purpose, “Control” (including, with its correlative meanings,
“Controlled by” and “under common Control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise, and with respect to a
natural Person, such Person’s immediate family members and any trust,
partnership, limited liability company or similar vehicle established and
maintained for the benefit of such Person.  For purposes of this Agreement, (i)
each Malone shall be deemed an Affiliate of each other Malone, and each of the
Malone Children shall be deemed an Affiliate of each Malone, and (ii) none of
DIRECTV, Liberty, LGI, Ascent or Discovery, shall be considered an Affiliate of
any Malone.
 
“Ascent” means Ascent Media Corporation, a Delaware corporation, and any
successor in interest to its business or assets.
 
“Basket Shares” means an aggregate of 750,000 shares of DIRECTV Class A Common
Stock Beneficially Owned by Dr. Malone and which are not Malone Class A Shares.
 
“Beneficial Owner” and “Beneficial Ownership” and words of similar import have
the meaning assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated
under the Exchange Act, and a Person’s Beneficial Ownership of securities shall
be calculated in accordance with the provisions of such Rules.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
Law or executive order to close.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and published orders of the FCC thereunder.
 
“Constructive Disposition” means entering into or acquiring an offsetting
derivative contract with respect to a security, entering into or acquiring a
futures, forward or option-based contract to deliver a security or entering into
any other hedging or other derivative transaction that has the effect of
materially changing the economic benefits and risks of ownership.
 
“DGCL” means the General Corporation Law of the State of Delaware.
 
“DIRECTV Class A Common Stock” means the Class A Common Stock, par value $0.01
per share, of DIRECTV.
 
“DIRECTV Class B Common Stock” means the Class B Common Stock, par value $0.01
per share, of DIRECTV.
 
“DIRECTV Class C Common Stock” means the Class C Common Stock, par value $0.01
per share, of DIRECTV.
 
“DIRECTV Common Stock” means, collectively, the DIRECTV Class A Common Stock,
the DIRECTV Class B Common Stock and the DIRECTV Class C Common Stock.
 
“DIRECTV Effective Time” has the meaning given to such term in the Merger
Agreement.
 
“DIRECTV Merger” has the meaning given to such term in the Merger Agreement.
 
“Discovery” means Discovery Communications, Inc., a Delaware corporation, and
any successor in interest to its business or assets.
 
“Equity Security” means (i) any common stock, preferred stock or other capital
stock, (ii) any securities convertible into or exchangeable for common stock,
preferred stock or other capital stock or (iii) any subscriptions, options,
rights, warrants, calls, convertible or exchangeable securities (or any similar
securities) or agreements of any character to acquire common stock, preferred
stock or other capital stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Ratio” means the quotient (rounded to the nearest five decimal places)
obtained by dividing (i) the aggregate number of the Malone Class A Shares to be
issued by DIRECTV in the Exchange by (ii) the aggregate number of the Malone
Class B Shares.
 
 “FCC” means the United States Federal Communications Commission, including a
Bureau or subdivision thereof acting on delegated authority.
 
“FCC Consent” means the grant, without regard to whether such grant has become a
final order, by the FCC of its consent to, or approval of, the transfer of de
facto control of DIRECTV resulting from the Exchange, pursuant to appropriate
applications filed by DIRECTV and Dr. Malone with the FCC, as provided in this
Agreement.
 
“Final Determination” means any final determination of liability in respect of a
Tax that, under applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
Tax Returns or appeals from adverse determinations), including a “determination”
as defined in Section 1313(a) of the Code or execution of an IRS Form 870AD.
 
“Governmental Authority” means any government, court, arbitrator, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, federal, state or local, domestic, foreign or multinational.
 
“IRS” means the Internal Revenue Service of the United States.
 
“Laws” means all laws (including common law), statutes, ordinances, codes,
rules, regulations, decrees and orders of Governmental Authorities.
 
“LEI Split-off” means (i) the Contribution (as defined in the Merger Agreement)
and (ii) the distribution by Liberty on November 19, 2009 of its entire interest
in the stock of LEI to the holders of Liberty Entertainment Common Stock in
redemption of a portion of the outstanding shares of Liberty Entertainment
Common Stock.
 
“LEI Split-off Effective Time” means the effective time of the redemption of
Liberty Entertainment Common Stock pursuant to the LEI Split-off.
 
“LGI” means Liberty Global, Inc., a Delaware corporation, and any successor in
interest to its business or assets.
 
“Liberty Entertainment Common Stock” means, collectively, (i) the Series A
Liberty Entertainment common stock, par value $0.01 per share, and, upon the
redemption of a portion of such shares in connection with the LEI Split-off, the
shares of Series A Liberty Entertainment common stock not so redeemed (the
shares outstanding following such redemption being redesignated as the Series A
Liberty Starz common stock, par value $0.01 per share), and (ii) the Series B
Liberty Entertainment common stock, par value $0.01 per share, and, upon the
redemption of a portion of such shares in connection with the LEI Split-off, the
shares of Series B Liberty Entertainment common stock not so redeemed (the
shares outstanding following such redemption being redesignated as the Series B
Liberty Starz common stock, par value $0.01 per share).
 
“Liens” means all liens, pledges, charges, mortgages, encumbrances, adverse
rights or claims and security interests of any kind or nature whatsoever
(including any restriction on the right to vote or transfer the same, except for
such transfer restrictions of general applicability as may be provided under the
Securities Act, the “blue sky” Laws of the various States of the United States,
the Malone Agreement and the DIRECTV Charter).
 
“Loss” means any loss, liability, claim, damage, deficiency, fine, Tax, payment,
cost and expense, direct or indirect, when or however arising and whether or not
resulting from third party claims (including all amounts paid in connection with
any demands, assessments, judgments, settlements and costs and expenses,
including reasonable attorneys’, accountants’ and other experts’ fees and
expenses, incurred in investigating, preparing for or defending against any such
Actions or other legal matters or in asserting, preserving or enforcing a Malone
Indemnified Party’s rights hereunder).
 
“Malone Agreement” means that certain Voting and Right of First Refusal
Agreement, dated as of May 3, 2009 (as amended), by and among LEI, DIRECTV
Group, DIRECTV and each of the Malones.
 
“Malone Children” means Tracy Lee Amonette and Evan D. Malone.
 
“Malone Class A Shares” means, in the aggregate, that number of shares of
DIRECTV Class A Common Stock equal to the sum of (i) the aggregate number of
Malone Class B Shares, plus (ii) 4,737,764 shares of DIRECTV Class A Common
Stock, which is equal to the quotient (rounded to the nearest whole share)
obtained by dividing (a) $160 million by (b) the volume weighted average of the
trading price of a share of DIRECTV Class A Common Stock on NASDAQ over the ten
trading day period ending on (and including) the last trading day immediately
prior to the date hereof.
 
“Malone Contribution” has the meaning given to such term in the Merger
Agreement.
 
“Material Adverse Effect” means, with respect to DIRECTV, any material adverse
effect on, or change, event, occurrence, development, condition or state of
facts materially adverse to, the business, properties, assets, liabilities
(contingent or otherwise), results of operations or condition (financial or
otherwise) of DIRECTV and its Subsidiaries taken as a whole, other than any
effect, change, event, occurrence, development, condition or state of facts
occurring after the date of this Agreement (x) relating to the United States
economy in general or (y) relating to the industry in which DIRECTV operates in
general and (in each case under (x) and (y)) not specifically relating to (or
disproportionately affecting) DIRECTV.  No effect, change, event, occurrence,
development, condition or state of facts arising or resulting from any of the
following, either alone or in combination, shall constitute or be taken into
account in determining whether there has been, a Material Adverse Effect: (i)
the announcement or performance of this Agreement and the Exchange, including,
to the extent arising therefrom, any termination of, reduction in or similar
negative impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees of DIRECTV, (ii) acts of war or
terrorism or natural disasters, (iii) changes in any Laws or regulations or
applicable accounting regulations or principles or the interpretations thereof,
(iv) the fact, in and of itself (and not the underlying causes thereof) that
DIRECTV failed to meet any projections, forecasts, or revenue or earnings
predictions for any period, or (v) any change, in and of itself (and not the
underlying causes thereof) in the stock price of the DIRECTV Common Stock.
 
“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
May 3, 2009 (as amended), by and among Liberty, LEI, DIRECTV Group, DIRECTV,
DTVG One, Inc. and DTVG Two, Inc.
 
“Merger Effective Time” has the meaning given to such term in the Merger
Agreement.
 
“NASDAQ” means the NASDAQ Global Select Market.
 
“Permitted Constructive Disposition” means, with respect to a security, a
Constructive Disposition that does not result in a transfer of ownership or sale
of such security, in each case, for federal income tax purposes.
 
“Person” means an individual, partnership (general or limited), corporation,
limited liability company, joint stock company, unincorporated organization or
association, trust, joint venture or other entity, or a Governmental Authority.
 
“Representative Capacity” shall mean as a proxy or attorney-in-fact, an executor
or administrator of any estate, a trustee of any trust or in any other fiduciary
or representative capacity.
 
“Representatives” means, as to any Person, that Person’s directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants,
agents, controlled affiliates, controlling persons and other
representatives.  As to the Malones, “Representative” specifically excludes
DIRECTV, its Subsidiaries and their Representatives and, as to DIRECTV,
“Representative” specifically excludes the Malones and their Representatives;
provided that for purposes of Section 6.1.2, as to any Malone, Representatives
includes any directors, officers, employees, agents or representatives of
Ascent, Discovery, LGI or Liberty, as applicable.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Splitco Merger” has the meaning given to such term in the Merger Agreement.
 
“Standstill Agreement” means the Standstill Agreement, dated as of November 19,
2009, by and among DIRECTV and each of the Malones
 
“Subsidiary” when used with respect to any Person, means (i)(A) a corporation of
which a majority in voting power of its outstanding share capital or capital
stock with voting power, under ordinary circumstances, to elect directors is at
the time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person, whether
or not such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination thereof, has (1) the power to elect or direct the election of a
majority of the members of the governing body of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, or (2) in
the absence of such a governing body, at least a majority ownership interest or
(ii) any other Person of which an aggregate of more than 50% of the outstanding
equity interests are, at the time, directly or indirectly, owned or controlled
by such Person and/or one or more Subsidiaries of such Person.
 
“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, hospital
insurance, workers compensation, employment, unemployment, disability, property,
ad valorem, stamp, excise, severance, occupation, service, sales, use, license,
lease, transfer, import, export, value added, alternative minimum, capital
gains, estimated or other similar tax (including any fee, assessment, or other
charge in the nature of or in lieu of any tax) imposed by any Taxing Authority
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.
 
“Tax-Free” means, with respect to the Exchange, that the receipt of DIRECTV
Class A Common Stock pursuant to the Exchange by each Malone qualifies in whole
for nonrecognition of income, gain and loss for U.S. federal income tax
purposes.
 
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended return, claim for refund or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.
 
“Taxing Authority” means any Governmental Authority or any quasi-governmental
body having jurisdiction over the assessment, determination, collection or
imposition of Taxes (including the IRS).
 
“Termination Agreement” means the agreement terminating the Malone Agreement and
the Standstill Agreement effective as of the Closing, substantially in the form
attached as Exhibit A hereto.
 
“Transaction Taxes and Losses” means any Losses resulting from the failure of
(i) the LEI Split-off to qualify as a tax-free transaction described under
Sections 368(a), 355 and 361 of the Code, (ii) the LEI Split-off to qualify in
whole for nonrecognition of income, gain and loss for U.S. federal income tax
purposes to Liberty, LEI, each of their respective Subsidiaries at the LEI
Split-off Effective Time, and the former holders of Liberty Entertainment Common
Stock that received stock of LEI pursuant to the LEI Split-off (except with
respect to cash received in lieu of fractional shares), (iii) the Malone
Contribution and the Splitco Merger to qualify as a tax-free reorganization
described under Section 368 of the Code, and the Malone Contribution, the
Splitco Merger and the DIRECTV Merger, taken together, to qualify as an exchange
described under Section 351 of the Code, (iv) the Malone Contribution and the
Splitco Merger to qualify in whole for nonrecognition of income, gain and loss
for U.S. federal income tax purposes to LEI, DIRECTV, each of their respective
Subsidiaries at the Merger Effective Time, and the former holders of LEI stock
that received stock of DIRECTV pursuant to the Malone Contribution and the
Splitco Merger (except with respect to cash received in lieu of fractional
shares), and/or (v) the DIRECTV Merger to qualify in whole for nonrecognition of
income, gain and loss for U.S. federal income tax purposes to DIRECTV, DIRECTV
Group, each of their respective Subsidiaries at the DIRECTV Effective Time, and
the former holders of DIRECTV Group common stock that received stock of DIRECTV
pursuant to the DIRECTV Merger (except with respect to cash received in lieu of
fractional shares).
 
“Transfer” means to sell, transfer (including by operation of law), give,
pledge, encumber, assign or otherwise dispose of, or enter into any agreement
(including any option, derivative or similar agreement) with respect to the
sale, transfer, gift, pledge, encumbrance, assignment or other disposition of,
any security.
 
“Treasury Regulations” mean the regulations promulgated under the Code in effect
on the date hereof and the corresponding sections of any regulations
subsequently issued that amend or supersede such regulations.
 
“Waiver” means the Waiver, dated as of March 26, 2010, under the Malone
Agreement, by and among LEI, the DIRECTV Group, DIRECTV and the Malones.
 
Section 1.2.                      Terms Defined in Other Sections
 
.
 
The following terms are defined elsewhere in this Agreement in the following
Sections:
 
Agreement
Preamble
Bankruptcy and Equity Exception
4.2.1
Closing
3.3
Closing Date
3.3
Delaware Chancery Court
10.2.1
DIRECTV
Preamble
DIRECTV By-Laws
4.3.1
DIRECTV Charter
4.3.1
DIRECTV Group
Preamble
DIRECTV Parties
Preamble
Dr. Malone
Preamble
Dr. Malone Class B Shares
Recitals
Evan Trust
Preamble
Evan Trust Class B Shares
Recitals
Exchange
3.1
Expense Advance
8.2.7
FCC Application
6.1.2
FCC Submission
6.1.2
Indemnifiable Claim
8.2.6
Information
6.4
LEI
Preamble
Liberty
Recitals
Liberty PLR
7.3.4
Malone
Preamble
Malone Class B Shares
3.1
Malone Disclosure Schedule
Article V
Malone FCC Information
6.1.2
Malone Indemnified Party
8.2
Malone Specific Indemnifiable Claim
8.2.6
Malones
Preamble
Mrs. Malone
Preamble
Mrs. Malone Class B Shares
Recitals
News/Liberty Transaction
Recitals
S-3 Shelf
6.5.1
Separation Agreement
Recitals
Special Committee
Recitals
Subject Claim
8.2.6
Termination Date
9.1.2
Tracy Trust
Preamble
Tracy Trust Class B Shares
Recitals



 
ARTICLE II
 


 
INTERPRETATION
 
Section 2.1.                      Interpretation
 
.  When reference is made in this Agreement to an Article, Section, Exhibit or
Schedule, such reference shall be to an Article of, a Section of, or an Exhibit
or Schedule to, this Agreement unless otherwise indicated.  Unless otherwise
indicated to the contrary in this Agreement by the context or use thereof:
(a) the words, “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(b) words importing the masculine gender shall also include the feminine and
neutral genders, and vice versa; (c) words importing the singular shall also
include the plural, and vice versa; and (d) the word “including” means
“including without limitation”; and (e) the words “as of the date hereof” means
“as of the date of this Agreement.”  Any agreement, instrument, regulation or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument, regulation or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.
 
ARTICLE III
 


 
EXCHANGE OF STOCK; CLOSING
 
Section 3.1.                      Exchange of Stock
 
.  Upon the terms and subject to the conditions of this Agreement, at the
Closing, (a) each Malone shall assign, transfer, convey and deliver to DIRECTV,
and DIRECTV shall accept and acquire from each Malone, all of his, her or its
shares held of record of DIRECTV Class B Common Stock (collectively, the “Malone
Class B Shares”), free and clear of any and all Liens (other than Liens created
by this Agreement or the Malone Agreement), and (b) DIRECTV shall issue and
deliver to each Malone, and each Malone shall accept and acquire from DIRECTV,
that number of shares of DIRECTV Class A Common Stock equal to the Exchange
Ratio for each Malone Class B Share surrendered by such Malone, free and clear
of any and all Liens (collectively, the “Exchange”).  Upon receipt of the Malone
Class B Shares in the Exchange, DIRECTV shall cancel and retire the Malone Class
B Shares.
 
Section 3.2.                      Fractional Shares
 
.  No certificates or scrip representing fractional shares of DIRECTV Class A
Common Stock shall be issued in the Exchange, no dividends or other
distributions of DIRECTV shall relate to such fractional share interests and
such fractional share interests will not entitle the owner thereof to vote or to
any rights of a stockholder of DIRECTV.  In lieu of such fractional share
interests, DIRECTV shall pay to each Malone (upon surrender of his, her or its
respective portion of the Malone Class B Shares in accordance with this Article
III) an amount in cash equal to the product obtained by multiplying (a) the
fractional share interest to which such Malone (after taking into account his,
her or its respective portion of the Malone Class A Shares held by such Malone)
would otherwise be entitled by (b) the per share closing price of DIRECTV Class
A Common Stock on the Closing Date on NASDAQ (as reported by The Wall Street
Journal (Northeast edition), or, if not reported thereby, as reported by any
other authoritative source).
 
Section 3.3.                      Closing
 
.  The closing of the Exchange (the “Closing”) shall take place at the offices
of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York, as soon as
practicable, but in no event later than three Business Days after the
satisfaction or waiver of the conditions set forth in Article VII (excluding
conditions that, by their terms, cannot be satisfied until the Closing, but
subject to the satisfaction or waiver of such conditions at the Closing), or at
such other place or on such other date as DIRECTV and the Malones may mutually
agree.  The date upon which the Closing shall be effective is referred to herein
as the “Closing Date.”
 
Section 3.4.                      Malones’ Deliveries at the Closing
 
.  At the Closing, the Malones shall deliver or cause to be delivered to DIRECTV
the following:
 
3.4.1           stock certificates, together with stock powers duly endorsed in
blank, representing all of the Malone Class B Shares;
 
3.4.2           a signed letter of resignation from Dr. Malone from the board of
directors of DIRECTV, which resignation shall be effective as of the Closing;
 
3.4.3           signed certificates of the Malones pursuant to Sections 7.3.1
and 7.3.2 hereof;
 
3.4.4           a copy of the Termination Agreement signed by each of the
Malones; and
 
3.4.5           such other documents as are reasonably required by DIRECTV to be
delivered to effectuate the Exchange; provided that DIRECTV shall use its
reasonable best efforts to identify such documents to the Malones in writing
reasonably in advance of the anticipated Closing Date.
 
Section 3.5.                      DIRECTV’s Deliveries at the Closing
 
.  At the Closing, DIRECTV shall deliver or cause to be delivered to the Malones
the following:
 
3.5.1           evidence in book-entry form of each Malone’s respective portion
of the Malone Class A Shares;
 
3.5.2           signed certificates of DIRECTV pursuant to Section 7.2.1 and
7.2.2 hereof;
 
3.5.3           a copy of the Termination Agreement signed by each of the
DIRECTV Parties; and
 
3.5.4           such other documents as are reasonably required by the Malones
to be delivered to effectuate the Exchange; provided that the Malones shall use
their reasonable best efforts to identify such documents to DIRECTV in writing
reasonably in advance of the anticipated Closing Date.
 
Section 3.6.                      Adjustment to Number and Type of Securities
 
.  If, after the date of this Agreement, there is a subdivision, share split,
consolidation, share dividend, combination, reclassification or similar event
with respect to the securities referred to in this Agreement, then, in any such
event, the numbers and types of such securities shall be appropriately adjusted.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES OF DIRECTV
 
DIRECTV hereby represents and warrants to the Malones as follows:
 
Section 4.1.                      Organization and Standing
 
.  Each DIRECTV Party is a corporation duly organized, validly existing and duly
qualified or licensed and in good standing under the Laws of the State of
Delaware.
 
Section 4.2.                      Power and Authority
 
.
 
4.2.1           Each DIRECTV Party has all necessary corporate power and
authority to execute and deliver this Agreement and the Termination Agreement
and to perform its obligations hereunder and thereunder, and to complete the
Exchange.  The execution, delivery and performance by each DIRECTV Party of this
Agreement and the Termination Agreement and the consummation by DIRECTV of the
Exchange, have been, in the case of DIRECTV, duly authorized and approved by
DIRECTV’s board of directors, based on the recommendation of the Special
Committee, and in the case of the other DIRECTV Parties, the board of directors
of LEI and DIRECTV Group, as applicable, and no other corporate action on the
part of any DIRECTV Party is necessary to authorize the execution, delivery and
performance by each DIRECTV Party of this Agreement and the Termination
Agreement and the consummation by DIRECTV of the Exchange.  This Agreement has
been, and upon execution and delivery thereof the Termination Agreement will be,
duly executed and delivered by each DIRECTV Party and, assuming due
authorization, execution and delivery hereof and thereof by the Malones,
constitutes, in the case of this Agreement, and will constitute, in the case of
the Termination Agreement, a legal, valid and binding obligation of each DIRECTV
Party, enforceable against each DIRECTV Party in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at Law or in equity (the “Bankruptcy and Equity
Exception”).
 
4.2.2           At a meeting of the Special Committee duly called and held, the
members of the Special Committee unanimously approved this Agreement, the
Termination Agreement and the transactions contemplated hereby and thereby and
recommended that the board of directors of DIRECTV approve this Agreement, the
Termination Agreement and the transactions contemplated hereby and thereby.  At
a meeting of the board of directors of DIRECTV duly called and held, those
directors of DIRECTV voting upon the matters and constituting a majority of the
entire board of directors of DIRECTV, based on the recommendation of the Special
Committee, unanimously approved this Agreement, the Termination Agreement and
the transactions contemplated hereby and thereby.
 
Section 4.3.                      Conflicts; Consents and Approvals
 
.  Neither the execution and delivery of this Agreement and the Termination
Agreement nor the consummation by DIRECTV of the Exchange, nor compliance by the
DIRECTV Parties with any of the terms or provisions of this Agreement and the
Termination Agreement, will:
 
4.3.1           conflict with or violate any provision of the Amended and
Restated Certificate of Incorporation of DIRECTV (the “DIRECTV Charter”) or the
Amended and Restated By-Laws of DIRECTV (the “DIRECTV By-Laws”), or the
organizational documents of LEI or the DIRECTV Group;
 
4.3.2           assuming the approvals required under Section 4.3.3 are
obtained, violate any order (including the order issued by the Delaware Chancery
Court in connection with the settlement and dismissal of the action titled In re
The DirecTV Group, Inc., Shareholder Litig., (Consolid. C.A. No. 4581-VCP)),
writ, or injunction, or any decree, or any material Law applicable to DIRECTV or
any of its Subsidiaries, or any of their respective properties or assets; or
 
4.3.3           require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, except for (i)
approval of the Exchange under the Communications Act, (ii) certain filings
required under, and compliance with other applicable requirements of, the
Securities Act, the Exchange Act, and the rules of NASDAQ, and (iii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications would not prevent or materially delay the
performance of this Agreement by any DIRECTV Party.
 
Section 4.4.                      Malone Class A Shares
 
.  The Malone Class A Shares, when issued and delivered in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid and
non-assessable and, assuming the accuracy of the representations and warranties
made by the Malones, will be issued in compliance with all applicable federal
and state securities Laws.
 
Section 4.5.                      Litigation
 
.  As of the date of this Agreement, there is no Action pending or, to the
knowledge of DIRECTV, threatened against DIRECTV or any of its Subsidiaries that
seeks, or would reasonably be expected, to prohibit or restrain the ability of
any DIRECTV Party to enter into this Agreement or to timely complete the
Exchange.
 
Section 4.6.                      Governmental Actions
 
.  As of the date of this Agreement, there are no judgments, decrees,
agreements, memoranda of understanding or orders of any Governmental Authority
outstanding against DIRECTV or any of its Subsidiaries that would reasonably be
expected to prevent, prohibit, materially delay or enjoin the consummation of
the Exchange.
 
Section 4.7.                      Brokers or Finders
 
.  Except for Centerview Partners, LLC, the fees and expenses of which will be
paid by DIRECTV, no broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission, or the reimbursement of expenses, in connection with the Exchange
based upon arrangements made by or on behalf of DIRECTV or any of its
Subsidiaries.
 
Section 4.8.                      Tax Matters
 
.  As of the date hereof, none of DIRECTV or any of its Affiliates has taken or
agreed to take any action, or has failed to take any action, that is reasonably
likely, directly or indirectly, in whole or in part, to adversely affect the
treatment of the Exchange as Tax-Free.
 
Section 4.9.                      Excess Shares
 
.  None of the negotiation, execution, delivery or performance of this
Agreement, including the disposition by the Malones of the Malone Class B Shares
and the acquisition by the Malones of the Malone Class A Shares, in each case,
pursuant to the Exchange, shall constitute a Transfer or a Non-Transfer Event
(as those terms are defined in the DIRECTV Charter) that is subject to the terms
of Section 4.9(b) of the DIRECTV Charter.
 
Section 4.10.                      Section 16 Matters
 
.  The board of directors of DIRECTV or a committee of Non-Employee Directors
thereof (as such term is defined for purposes of Rule 16b-3(d) under the
Exchange Act) has duly adopted resolutions providing that the disposition of
shares of DIRECTV Class B Common Stock, and the acquisition by Dr. Malone of
shares of DIRECTV Class A Common Stock, in each case, pursuant to the Exchange,
are exempt from liability pursuant to Section 16(b) under the Exchange Act.
 
Section 4.11.                      No Other Representations or Warranties
 
.  Except for the representations and warranties contained in this Agreement,
neither DIRECTV nor any other Person makes any other express or implied
representation or warranty on behalf of DIRECTV.
 
ARTICLE V
 


 
REPRESENTATIONS AND WARRANTIES OF THE MALONES
 
Except as set forth in the disclosure schedule delivered by the Malones to
DIRECTV simultaneously with the execution of this Agreement (the “Malone
Disclosure Schedule”), each of the Malones hereby represents and warrants to
DIRECTV as follows:
 
Section 5.1.                      Organization and Standing
 
.  Each of the Tracy Trust and the Evan Trust is duly organized, validly
existing and in good standing under the Laws of the jurisdiction that governs
it, and has full power and authority to carry on its business as now conducted
and to own its assets.
 
Section 5.2.                      Power and Authority
 
.  Such Malone, or the Person signing on behalf of such Malone, has all
necessary capacity, power and authority to execute and deliver this Agreement
and the Termination Agreement, to perform his, her or its obligations hereunder
and thereunder, and to complete the Exchange.  This Agreement has been, and upon
execution and delivery thereof the Termination Agreement will be, duly executed
and delivered by such Malone and, assuming due authorization, execution and
delivery hereof and thereof by the other parties hereto and thereto,
constitutes, in the case of this Agreement, and will constitute, in the case of
the Termination Agreement, a legal, valid and binding obligation of such Malone,
enforceable against him, her or it in accordance with its terms, except that
such enforceability is subject to the Bankruptcy and Equity Exception.
 
Section 5.3.                      Conflicts; Consents and Approvals
 
.  Neither the execution and delivery of this Agreement or the Termination
Agreement, nor the consummation by such Malone of the Exchange, nor compliance
by such Malone with any of the terms or provisions of this Agreement or the
Termination Agreement, will:
 
5.3.1           violate any order, writ, or injunction, or any decree, or any
material Law applicable to such Malone or by which any of his, her or its
respective portion of the Malone Class B Shares are bound;
 
5.3.2           violate or constitute a breach or default under any agreement
(other than the Malone Agreement) by which such Malone or his, her or its
respective portion of the Malone Class B Shares may be bound; or
 
5.3.3           require any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Authority, other than the FCC
Consent.
 
Section 5.4.                      Title and Ownership of Shares
 
.  Dr. Malone is the record owner and Beneficial Owner of the Dr. Malone Class B
Shares; Mrs. Malone is the record owner and Beneficial Owner of the Mrs. Malone
Class B Shares; the Tracy Trust is the record owner and Beneficial Owner of the
Tracy Trust Class B Shares; and the Evan Trust is the record owner and
Beneficial Owner of the Evan Trust Class B Shares, in each case, free and clear
of all Liens (other than in the case of the Trusts, Liens in favor of Dr.
Malone).  Other than restrictions and encumbrances created by this Agreement,
the Malone Agreement, the DIRECTV Charter, restrictions on transfer under
applicable federal and state securities Laws, and, in the case of the Trusts,
restrictions and encumbrances in favor of Dr. Malone (i) there are no
outstanding options, warrants or rights to purchase or acquire, or agreements or
arrangements relating to the voting of, any Malone Class B Shares, and (ii) each
Malone has the sole authority to direct the voting of his, her or its respective
portion of the Malone Class B Shares and the sole power of disposition with
respect to his, her or its Malone Class B Shares, with no restrictions.
 
Section 5.5.                      Litigation
 
.  Except as set forth on Section 5.5 of the Malone Disclosure Schedule, as of
the date of this Agreement, there is no Action pending or, to the knowledge of
the Malones, threatened against any Malone that seeks, or would reasonably be
expected, to prohibit or restrain the ability of any of the Malones to enter
into this Agreement or to timely complete the Exchange.
 
Section 5.6.                      Governmental Actions
 
.  As of the date of this Agreement, there are no judgments, decrees,
agreements, memoranda of understanding or orders of any Governmental Authority
outstanding against any of the Malones that would reasonably be expected to
prevent, prohibit, materially delay or enjoin the consummation of the Exchange.
 
Section 5.7.                      Investment Purpose and Experience
 
.  Such Malone is receiving his, her or its respective portion of the Malone
Class A Shares for his, her or its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.  Such Malone
is an “accredited investor,” as that term is defined in Regulation D promulgated
under the Securities Act.  Such Malone acknowledges that he, she or it can bear
the economic risk and complete loss of its investment in the Malone Class A
Shares, and has such knowledge and experience in financial or business matters
that he, she or it is capable of evaluating the merits and risks of the
investment contemplated hereby.
 
Section 5.8.                      Brokers or Finders
 
.  Except for Kern Consulting, LLC, the fees and expenses of which will be paid
by DIRECTV (up to the amount specified in Section 6.8 hereof), no broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses, in connection with the Exchange based upon
arrangements made by or on behalf of a Malone.
 
Section 5.9.                      Tax Matters
 
.
 
5.9.1           As of the date hereof, none of the Malones or any of their
Affiliates has taken or agreed to take any action, or has failed to take any
action, that is reasonably likely, directly or indirectly, in whole or in part,
to adversely affect the treatment of the Exchange as Tax-Free.
 
5.9.2           No Malone is a party to any agreement, or has any current plan
or intention, to sell, exchange, transfer by gift, or otherwise dispose of,
directly or indirectly, any Malone Class A Shares or Basket Shares (including in
any transaction treated as a constructive disposition for United States federal
income tax purposes); provided, however, that plans or intentions to effect a
Permitted Constructive Disposition following the Closing Date will not
constitute a breach of this Section 5.9.2.
 
Section 5.10.                      No Other Representations or Warranties
 
.  Except for the representations and warranties contained in this Agreement,
neither such Malone nor any other Person makes any other express or implied
representation or warranty on behalf of the Malones.
 
ARTICLE VI
 


 
COVENANTS AND AGREEMENTS
 
Section 6.1.                      Reasonable Best Efforts
 
.
 
6.1.1           Subject to the terms and conditions of this Agreement (including
Section 6.1.4), each of the parties hereto shall cooperate with the other
parties and use their respective reasonable best efforts to promptly (a) take,
or cause to be taken, all actions, and do, or cause to be done, all things,
necessary, proper or advisable to cause the conditions to Closing to be
satisfied as promptly as practicable and to complete and make effective, in the
most expeditious manner practicable, the Exchange, including preparing and
filing promptly all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents (including any required filings to obtain the FCC Consent),
and (b) obtain all approvals, consents, registrations, permits, authorizations
and other confirmations from any Governmental Authority or third party
necessary, proper or advisable to complete the Exchange.
 
6.1.2           DIRECTV shall prepare any applications as may be necessary for
submission to the FCC in order to obtain the FCC Consent (the “FCC
Application”), and Dr. Malone shall cooperate with DIRECTV in preparing such FCC
Application.  Dr. Malone and DIRECTV shall promptly (and in no event later than
ten Business Days following the date hereof) file the FCC Application with the
FCC, and DIRECTV and Dr. Malone shall diligently provide, or cooperate in the
providing of, any additional information, reasonably required or requested by
the FCC.  DIRECTV shall provide Dr. Malone with a reasonable opportunity to
review and comment on each submission to be filed by DIRECTV with the FCC in
connection with obtaining the FCC Consent (each a “FCC Submission”) prior to the
filing of such submission with the FCC.  No FCC Submission shall be filed by
DIRECTV with the FCC unless, prior to such filing, Dr. Malone shall have agreed
(which consent, in the case of clause (i) below, shall not be unreasonably
withheld, conditioned or delayed) as to the contents of such submission to the
extent that the submission (i) includes statements or representations relating
to facts that are or will be under the control of any Malone, Ascent, Discovery,
LGI or Liberty or (ii) is relevant to, or creates, any actual or potential
obligations of, or limitations on, any Malone, or on Ascent, Discovery, LGI or
Liberty (collectively, the “Malone FCC Information”), it being understood among
the parties hereto that Dr. Malone has no obligation or authority hereunder or
otherwise to bind or commit any other Person to, or to cause any other Person to
agree to, any such obligations or limitations; provided, however, that if the
FCC requests same-day filing of an FCC Submission that does not include any
material issue or statement related to the Malone FCC Information, then DIRECTV
is required only to make a good faith effort to notify Dr. Malone’s
Representatives and to give such Representatives an opportunity to review and
comment on such submission prior to filing it with the FCC.  Neither DIRECTV nor
its Representatives shall conduct any substantive communications with the FCC
with respect to the Exchange or the FCC Submission, including meetings or
conferences with FCC personnel, whether telephonically, in person or otherwise,
without first notifying Dr. Malone (or his Representatives) and with respect to
communications, meetings or conferences regarding the Malone FCC Information
giving Dr. Malone (or his Representatives) a reasonable opportunity to
participate, and a reasonable number of his Representatives shall have an
opportunity to participate in all conferences or meetings with FCC personnel
that take place with respect to any Malone FCC Information; provided, however,
that in the case of communications concerning a FCC Submission that occur during
an unscheduled telephone conference initiated by the FCC or a telephone
conference initiated by DIRECTV or its Representatives for a purpose unrelated
to the FCC Consent in connection with which it is not reasonably practicable to
provide to Dr. Malone or his Representatives advance notice and an opportunity
to participate, DIRECTV (or its Representatives) shall promptly update Dr.
Malone or his Representatives as to the content of such communications.  DIRECTV
or its Representatives shall provide Dr. Malone and his Representatives with
copies of each FCC Submission filed with the FCC promptly following the filing
thereof and with copies of any correspondence related to the FCC Consent
received by DIRECTV.
 
6.1.3           Subject to Section 6.1.2, each of the parties hereto shall use
his, her or its reasonable best efforts to (i) cooperate in all respects with
each other in connection with any filing or submission with a Governmental
Authority other than the FCC in connection with the Exchange and in connection
with any investigation or other inquiry by or before a Governmental Authority
other than the FCC relating to the Exchange, including any proceeding initiated
by a private party, and (ii) keep the other party informed in all material
respects and on a reasonably timely basis of any material communication received
by such party from, or given by such party to any Governmental Authority other
than the FCC and of any material communication received or given in connection
with any proceeding by a private party, in each case regarding the
Exchange.  Subject to applicable Laws relating to the exchange of information,
each of the parties hereto shall have the right to review in advance, and to the
extent practicable each will consult the other on, all the information relating
to the other parties and their respective Subsidiaries, as the case may be, that
appears in any filing made with, or written materials submitted to, any third
party and/or any Governmental Authority other than the FCC in connection with
the Exchange.  Subject to Section 6.1.2, no party hereto shall independently
participate in any formal or informal meeting with any Governmental Authority in
respect of any material communication or any filings, submissions,
investigations or other inquiry, without giving the other parties hereto prior
notice of the meeting and, to the extent permitted by such Governmental
Authority, the opportunity to attend and/or participate.
 
6.1.4           In furtherance and not in limitation of the covenants of the
parties contained in this Section 6.1, each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by the FCC, or any other Governmental Authority or other Person with respect to
the Exchange.  Notwithstanding the foregoing or any other provision of this
Agreement, nothing in this Section 6.1 shall (i) limit any applicable rights a
party may have to terminate this Agreement pursuant to Section 9.1 so long as
such party has up to then complied in all material respects with its obligations
under this Section 6.1, or (ii) require any party to offer, accept or agree to
(A) dispose or hold separate (in trust or otherwise) any part of its businesses,
operations or assets, and, in the case of any Malone, any securities, shares or
interests any such Malone has in any business, operation or company, or
otherwise rearrange the composition of its assets and, in the case of any
Malone, the interests any such Malone has in any business, operation or company,
(B) not compete in any geographic area or line of business, and/or (C) restrict
the manner in which, or whether, any party may carry on business (including, in
the case of any Malone, the ownership of any securities, shares or interests in
any business, operation or company or assets) in any part of the world
(including such party’s freedom of action with respect to future acquisitions or
dispositions of securities, shares, interests, assets or businesses or its full
rights of ownership (including voting) with respect to any securities, shares,
interests, assets and businesses held as of the date hereof or at the Closing).
 
6.1.5           Each of Dr. Malone and DIRECTV acknowledge that Dr. Malone’s
obligations under this Agreement are solely in his capacity as a stockholder of
DIRECTV, and not as an officer or director, of DIRECTV or any other
Person.  Nothing contained herein shall (i) restrict, limit or prohibit (or be
construed or deemed to restrict, limit, or prohibit) Dr. Malone, solely in his
capacity as a director or officer of DIRECTV, or any other Person, from
exercising and acting in accordance with his fiduciary duties as a director or
officer; (ii) require Dr. Malone to act in a manner that would violate his
fiduciary duties as a director or officer of DIRECTV or any other Person; or
(iii) require Dr. Malone, solely in his capacity as an officer of DIRECTV or any
other Person, to take any action in contravention of, or omit to take any action
pursuant to, or otherwise take or refrain from taking any actions which are
inconsistent with, instructions or directions of the board of directors of
DIRECTV or such other Person, as applicable, undertaken in the exercise of its
or their respective fiduciary duties.  Each of Dr. Malone and DIRECTV
acknowledge that his resignation as a director of DIRECTV effective upon the
Closing is not inconsistent with his fiduciary duty as a director of DIRECTV.
 
Section 6.2.                      Defense of Litigation
 
.  Each of the Malones and DIRECTV shall use his, her or its reasonable best
efforts to defend against all actions, suits or proceedings in which such party
is named as a defendant that challenge or otherwise seek to enjoin, restrain or
prohibit the Exchange.  None of the Malones or DIRECTV shall settle any such
action, suit or proceeding or fail to perfect on a timely basis any right to
appeal any judgment rendered or order entered against such party therein without
having previously consulted with the other parties.  Each of the Malones and
DIRECTV shall use reasonable best efforts to cause each of its Affiliates,
directors and officers to use reasonable best efforts to defend any such action,
suit or proceeding in which such Affiliate, director or officer is named as a
defendant and which seeks any such relief to comply with this Section 6.2 to the
same extent as if such Person was a party.
 
Section 6.3.                      Standstill; Restrictions on Transfer
 
.
 
6.3.1           Each Malone agrees that, during the period commencing on the
Closing Date and ending on the earlier of (a) the time at which DIRECTV (or its
successor or Subsidiaries) ceases to be an FCC licensee, and (b) such time as
Dr. Malone ceases to have an “attributable interest” (as such term is used in
Section 76.1000 of the FCC regulations) in any multi-channel video programming
distributor (as defined under applicable FCC regulations) that operates a
multi-channel video programming distribution system in the United States,
including its territories and possessions, he, she or it will not, and will
cause those of his, her or its Affiliates that it Controls not to, take any
action that would cause Dr. Malone to have an attributable interest in DIRECTV;
provided, however, that with respect to the establishment of an attributable
interest in DIRECTV as a result of Dr. Malone’s record ownership or Beneficial
Ownership of Equity Securities of DIRECTV, Dr. Malone will not be deemed to have
an attributable interest in DIRECTV by virtue of his record ownership or
Beneficial Ownership of Equity Securities of DIRECTV unless (i) Dr. Malone
acquires record ownership or Beneficial Ownership of shares of DIRECTV Common
Stock following the Closing (other than as provided in the following paragraph)
and (ii) after giving effect to such acquisition, the shares of DIRECTV Common
Stock Beneficially Owned by Dr. Malone equal or exceed 5% (or such higher
threshold as may be specified by the FCC to result in the creation of an
attributable interest) of the voting power of or equity interest in the
outstanding shares of DIRECTV Common Stock at such time.  In determining whether
or not Beneficial Ownership of DIRECTV Common Stock would exceed such threshold,
Dr. Malone will be entitled to rely conclusively upon outstanding share
information filed periodically by DIRECTV with the SEC.
 
For all purposes of this Section 6.3, Dr. Malone will not be deemed to have
acquired Beneficial Ownership of, and following such acquisition will not be
deemed to have Beneficial Ownership of, any Equity Securities of DIRECTV or any
of its Subsidiaries to the extent that Dr. Malone acquires Beneficial Ownership
of such Equity Securities (i) as a result of any dividend or other distribution
made, or similar action taken (including receipt of any rights, warrants or
other securities granting to the holder the right to acquire Equity Securities
of DIRECTV or its Subsidiaries, and any acquisition of Equity Securities of
DIRECTV or its Subsidiaries upon the exercise thereof), by DIRECTV, any of its
Subsidiaries or any other Person which is not Dr. Malone, or (ii) from DIRECTV
or any of its Subsidiaries.
 
6.3.2           (a)  Until the earlier of (x) the Closing and (y) the
termination of this Agreement in accordance with its terms, each Malone hereby
agrees not to directly or indirectly Transfer any of his, her or its Malone
Class B Shares to any other Person; provided, however, that (i) any Malone may
Transfer his, her or its Malone Class B Shares to any other Malone, (ii) any
Malone may Transfer his, her or its Malone Class B Shares pursuant to clause
(iii) of the definition of “Exempt Transfer” in the Malone Agreement, and (iii)
Dr. Malone and Mrs. Malone will be permitted to Transfer his or her Malone Class
B Shares to his or her estate through his or her legal representative upon his
or her death or to his or her representative upon his or her adjudication of
incompetency, provided that any such transferee under clause (iii) of this
Section 6.3.2(a) becomes a party to this Agreement as a Malone (with all the
rights and obligations as if an original signatory hereto).  DIRECTV, LEI,
DIRECTV Group and the Malones hereby acknowledge and agree that the Transfer
restrictions set forth in this Section 6.3.2(a) shall be separate from, and in
addition to, those Transfer restrictions in the Malone Agreement and any other
Transfer restrictions applicable to the Malone Class B Shares.  DIRECTV hereby
agrees and acknowledges that, from the date hereof until the earlier of the
Closing and the date this Agreement is terminated pursuant to its terms, DIRECTV
will not, without the prior written consent of the Malones, exercise the
Redemption Right (as that term is defined in the DIRECTV Charter), pursuant to
the DIRECTV Charter; provided, however, if following Dr. Malone’s death this
Agreement is terminated pursuant to its terms, then the start of the Redemption
Period (as that term is defined in the DIRECTV Charter) shall be tolled to, and
shall not occur until, the date of termination of this Agreement.
 
(b)           Until the day after the date of the Exchange, or, in the case of
the Basket Shares, if earlier, November 20, 2010, each Malone agrees not to,
directly or indirectly, Transfer and not to enter into any agreement,
understanding, arrangement or substantial negotiations (all within the meaning
of Section 355(e) of the Code and Treasury Regulations Section 1.355-7) with
respect to any Transfer of Malone Class A Shares or Basket Shares; provided,
however, that any Malone may Transfer, or enter into any agreement,
understanding, arrangement or substantial negotiations (all within the meaning
of Section 355(e) of the Code and Treasury Regulations Section 1.355-7) with
respect to any Transfer of, Malone Class A Shares or Basket Shares (i) pursuant
to clause (iii) of the definition of “Exempt Transfer” in the Malone Agreement,
(ii) as a result of any Transfer to Dr. Malone’s or Mrs. Malone’s estate through
his or her legal representative upon his or her death or to his or her
representative upon his or her adjudication of incompetency, provided that any
such transferee under clause (ii) of this Section 6.3.2(b) becomes a party to
this Agreement as a Malone (with all the rights and obligations as if an
original signatory hereto), or (iii) pursuant to any Permitted Constructive
Disposition to be effected following the Closing Date.  DIRECTV, LEI, DIRECTV
Group and the Malones hereby further acknowledge and agree that the Transfer
restrictions and exemptions set forth in this Section 6.3.2(b) with respect to
the Basket Shares shall replace in their entirety the Transfer restrictions set
forth in Section 4(b)(i)(F) of the Malone Agreement, and further agree that the
term “Member Shares” as used in clause (iii), as well as the introductory clause
(as applied to clause (iii) thereof), of the definition of “Exempt Transfer” in
the Malone Agreement shall include the Basket Shares and the Malone Class A
Shares.
 
Section 6.4.                      Non-Reliance
 
.  In connection with the Exchange, each Malone acknowledges that: (i) DIRECTV
may be, and the Malones are proceeding on the assumption that DIRECTV is, in
possession of material, non-public information concerning DIRECTV and its direct
and indirect subsidiaries (the “Information”) which is not or may not be known
to any Malone and that DIRECTV has not disclosed to any Malone; (ii) DIRECTV has
not made, and such Malone disclaims the existence of or its reliance on, any
representation by DIRECTV concerning DIRECTV, or the Exchange (except for the
representations and warranties set forth in Article IV hereof); (iii) such
Malone is not relying on any disclosure or non-disclosure of the Information
made or not made, or the completeness thereof, in connection with or arising out
of the Exchange or the Termination Agreement, and therefore has no claims
against DIRECTV with respect thereto; (iv) if any such claim may exist, such
Malone, recognizing its disclaimer of reliance and DIRECTV’s reliance on such
disclaimer as a condition to entering into the Exchange, this Agreement and the
Termination Agreement, covenants and agrees not to assert it against DIRECTV or
any of its officers, directors, shareholders, partners, representatives, agents
or Affiliates; and (v) DIRECTV shall have no liability, and such Malone waives
and releases any such claim that it might have against DIRECTV or its officers,
directors, shareholders, partners, representatives, agents and Affiliates,
whether under applicable securities law or otherwise, based on DIRECTV’s
knowledge, possession or non-disclosure to such Malone of the Information.  Each
Malone further acknowledges that DIRECTV is relying upon such Malone’s foregoing
acknowledgement as a condition to entering into the Exchange, this Agreement and
the Termination Agreement.  The parties acknowledge that the provisions of this
Section 6.4 shall not affect the matters represented by DIRECTV in Article IV.
 
Section 6.5.                      Registration Matters
 
.
 
6.5.1           If, on or after the day following the Closing, but in no event
later than the close of business on the 75th day after Closing, the Malones
request in writing to DIRECTV that DIRECTV file a registration statement
pursuant to this Section 6.5, then DIRECTV shall prepare and file promptly with
the SEC a Registration Statement on Form S-3 of DIRECTV (the “S-3 Shelf”) that
shall permit the distribution of the number of Malone Class A Shares and Basket
Shares specified in such notice, and any “short sales” of the same (or a fewer)
number of shares of DIRECTV Class A Common Stock borrowed or to be borrowed by
any counterparty (or any of its affiliates) to a forward, futures or
option-based contract then-executed or to be executed with any of the Malones,
in each case, in connection with a Transfer that qualifies as a Permitted
Constructive Disposition.  The S-3 Shelf shall include a plan of distribution
consistent with Exhibit B attached hereto, together with any changes or
additions thereto which may be reasonably requested by any Malone or any such
counterparty to a Permitted Constructive Disposition. DIRECTV shall use its
reasonable best efforts to cause the S-3 Shelf to become effective under the
Securities Act, by no later than the 15th calendar day following DIRECTV’s
receipt of the Malones’ request to file the S-3 Shelf (or if such 15th calendar
day is not a day on which the SEC is open for business, the immediately
succeeding calendar day on which the SEC is open for business) and remain
continuously effective until the date that is six months after such
date.  DIRECTV further agrees that it will enter into such customary
distribution or registration agreements, and deliver or cause to be delivered
such customary certificates, legal opinions, comfort letters and other
reasonably requested documents required thereby, as may be reasonably requested
by the Malones to effect the Transfer contemplated by the plan of distribution.
 
6.5.2           The costs of the registration (other than underwriting
discounts, fees and commissions) contemplated by this Section 6.5 shall be paid
by DIRECTV, including the fees and expenses of one counsel for the Malones.
 
6.5.3           The parties shall have the rights of indemnification and
contribution set forth on Exhibit C hereto with respect to any S-3 Shelf or any
prospectus included therein.  If any person or entity other than a Malone
becomes a selling stockholder as contemplated by the plan of distribution, then
such Person shall have the same indemnity and contribution rights and the same
obligations as the Malones set forth in Exhibit C.
 
Section 6.6.                      Section 16 Matters
 
.  Neither the board of directors of DIRECTV nor a committee of Non-Employee
Directors thereof (as such term is defined for purposes of Rule 16b-3(d) under
the Exchange Act) shall amend, change, modify or rescind, or adopt new
resolutions that have the effect of amending, changing, modifying or rescinding
the resolutions relating to liability pursuant to Section 16(b) described in
Section 4.10 hereof.
 
Section 6.7.                      Malone Agreement
 
.  Except as specifically provided in this Agreement, the parties acknowledge
and agree that (i) the Malone Agreement shall remain in full force and effect
prior to the Closing, and (ii) nothing herein shall be deemed to amend, modify
or change any term or provision thereof.
 
Section 6.8.                      Fees and Expenses
 
.  DIRECTV shall pay (x) the fees and expenses of the DIRECTV Parties incident
to this Agreement and the Exchange (including legal fees, accounting fees,
investment banking fees and filing fees), and (y) the fees and expenses incurred
by the Malones in connection with the negotiation, execution, delivery and
performance of this Agreement and the Exchange upon presentation to DIRECTV of
invoices describing such fees and expenses, whether or not the transactions
contemplated hereby are completed; provided that the fees and expenses payable
pursuant to this Section 6.8 by DIRECTV (x) to Kern Consulting, LLC shall not
exceed $1 million and (y) with respect to all other fees and expenses incurred
by the Malones shall not exceed the aggregate fees and expenses incurred by
DIRECTV in connection with the negotiation, execution, delivery and performance
of this Agreement (other than the indemnification provisions of Article VIII
which shall not be subject to this limitation) and the Exchange; and provided
further that the Malones shall pay the fees and expenses of the Malones incident
to this Agreement and the Exchange if this Agreement is terminated by DIRECTV
pursuant to Section 9.1.4 hereof.
 
Section 6.9.                      Tax Matters
 
.
 
6.9.1           None of DIRECTV, the Malones or any of their respective
Affiliates will take or permit to be taken any action, or fail to take any
action, which action or omission is reasonably likely, directly or indirectly,
in whole or in part, to adversely affect the treatment of the Exchange as
Tax-Free; provided that this Section 6.9 shall not be deemed breached by any
position taken for financial accounting purposes to the extent required by
generally accepted accounting principles in the United States as of the date
hereof.
 
6.9.2           Unless otherwise required by a Final Determination, none of
DIRECTV, the Malones or any of their respective Affiliates will take any
position on any Tax Return, or take any position for Tax purposes, that is
inconsistent with the Exchange being Tax-Free and qualifying as a reorganization
under Section 368(a) of the Code.
 
6.9.3           DIRECTV will retain all information and timely file the
appropriate information and statements, in each case as required by Treasury
Regulations Section 1.368-3, with the IRS to report the Exchange as a
reorganization under Section 368(a) of the Code, and the Malones will provide to
DIRECTV any information they possess that DIRECTV may reasonably require in
order to comply with this Section 6.9.3.
 
Section 6.10.                      Further Assurances
 
.  Each of the parties shall use its reasonable best efforts to take, or cause
to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable Law, and execute and deliver
such further documents and other papers after the Closing as may be reasonably
required to give effect to the Exchange.
 
ARTICLE VII
 


 
CONDITIONS TO CLOSING
 
Section 7.1.                      Mutual Conditions
 
.  The respective obligations of each party hereto to complete the Exchange
shall be subject to the fulfillment or, if legally permitted, waiver at or prior
to the Closing of the following conditions:
 
7.1.1           No Governmental Authority of competent jurisdiction located in
the United States shall have enacted, issued, promulgated, enforced or entered
any statute, rule, regulation, judgment, decree, injunction or other order of
any nature that prohibits, enjoins or restrains the consummation of the
Exchange.
 
7.1.2           DIRECTV and Dr. Malone shall have received the FCC Consent.
 
Section 7.2.                      Conditions to the Malones’ Obligations
 
.  The obligations of the Malones to complete the Exchange shall be subject to
the fulfillment or waiver at or prior to the Closing of each of the following
conditions:
 
7.2.1           The representations and warranties of DIRECTV set forth in
Article IV shall be true and correct (without giving effect to any limitation as
to materiality set forth therein) in all material respects (except for the
representations made in Sections 4.4, 4.7, 4.8, 4.9 and 4.10, which shall be
true and correct in all respects) at and as of the Closing Date as if made at
and as of such time (except to the extent expressly made as of an earlier date,
in which case as of such earlier date), and the Malones shall have received a
certificate, dated the Closing Date, signed on behalf of DIRECTV by an
authorized officer of DIRECTV to such effect.
 
7.2.2           DIRECTV shall have performed in all material respects each
obligation and agreement to be performed by it at or prior to Closing, and shall
have complied in all material respects with each covenant required by this
Agreement to be performed or complied with by it at or prior to the Closing, and
the Malones shall have received a certificate, dated the Closing Date, signed on
behalf of DIRECTV by an authorized officer of DIRECTV to such effect.
 
7.2.3           No fact, event, development, condition or circumstance shall
have occurred after the date of this Agreement which has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
7.2.4           Prior to or at the Closing, DIRECTV shall have delivered to the
Malones the items to be delivered by DIRECTV pursuant to Section 3.5.
 
Section 7.3.                      Conditions to DIRECTV’s Obligations
 
.  The obligations of DIRECTV to complete the Exchange shall be subject to the
fulfillment or waiver at or prior to the Closing of each of the following
conditions:
 
7.3.1           The representations and warranties of the Malones set forth in
Article V shall be true and correct (without giving effect to any limitation as
to materiality set forth therein) in all material respects (except for the
representations made in Sections 5.4, 5.8 and 5.9, which shall be true and
correct in all respects) at and as of the Closing Date as if made at and as of
such time (except to the extent expressly made as of an earlier date, in which
case as of such earlier date) and DIRECTV shall have received a certificate,
dated the Closing Date, signed by the Malones to such effect.
 
7.3.2           Each Malone shall have performed in all material respects each
obligation and agreement to be performed by him, her or it at or prior to
Closing, and shall have complied in all material respects with each covenant
required by this Agreement to be performed or complied with by him, her or it at
or prior to the Closing, and DIRECTV shall have received a certificate, dated
the Closing Date, signed by the Malones to such effect.
 
7.3.3           DIRECTV shall have received signed letters of resignation from
each of Gregory B. Maffei and Paul A. Gould from the board of directors of
DIRECTV, which resignations shall be effective as of the Closing.
 
7.3.4           There shall have been no adverse change in U.S. federal income
tax law, including any judicial or published administrative interpretation
thereof (including private letter rulings and technical advice memoranda) after
the date hereof with respect to the principles of Ruling (25) in Private Letter
Ruling 103889-09, dated October 22, 2009, and issued by the IRS to Liberty (the
“Liberty PLR”) that would reasonably be expected to cause the effect of the
Exchange on the LEI Split-off under Section 355(e) of the Code to not be tested
in a manner that is the same, in all material respects, as the effect of the
“Automatic Conversion” on the LEI Split-off as described in Ruling (25) of the
Liberty PLR.
 
7.3.5           Prior to or at the Closing, the Malones shall have delivered to
DIRECTV the items to be delivered pursuant to Section 3.4.
 
Section 7.4.                      Frustration of Closing Conditions
 
.  Neither DIRECTV nor the Malones may rely on the failure of any condition set
forth in this Article VII to be satisfied if such failure was caused by such
party’s failure to act in good faith or to use its reasonable best efforts to
cause the Closing to occur as required by Section 6.1.
 
ARTICLE VIII
 


 
SURVIVAL; INDEMNIFICATION
 
Section 8.1.                      Survival of Representations and Warranties and
Covenants
 
.  The representations and warranties contained in this Agreement and in any
certificate delivered pursuant hereto shall survive the Closing indefinitely,
provided, however, that the representation and warranty contained in Section
5.9.2 (and any certificate related thereto) shall not survive the Closing.  The
covenants and agreements herein shall survive the Closing, unless specified to
the contrary herein.
 
Section 8.2.                      Indemnification
 
.  DIRECTV covenants and agrees, on the terms and subject to the limitations set
forth in this Agreement, to indemnify and hold harmless each Malone, their
respective Affiliates and their respective Representatives (for the avoidance of
doubt, in each case, excluding Liberty or any of its Subsidiaries), agents and
trustees (the “Malone Indemnified Parties”), from and against any and all:
 
8.2.1           Losses arising out of or based upon the representations and
warranties of DIRECTV contained in Sections 4.8 and 4.9 not being true and
correct when made or deemed made;
 
8.2.2           Losses arising out of or based upon any breach or nonperformance
of any covenant or agreement made or to be performed by DIRECTV in Section 6.9;
 
8.2.3           Transaction Taxes and Losses arising out of or resulting from
the Exchange or arising out of or based upon the negotiation, execution,
delivery or performance of this Agreement; and
 
8.2.4           To the fullest extent permitted by applicable Law, Losses
arising out of, resulting from or otherwise in respect of any threatened,
pending or completed Action (including any Action seeking to enjoin or prohibit
the Exchange), initiated or commenced (w) by or on behalf of any current or
former stockholder of DIRECTV, Liberty (but only with respect to a threatened,
pending or completed Action by current or former holders of (i) with respect to
matters relating to periods prior to March 4, 2008, the Series A Liberty Capital
common stock, par value $.01 per share, and the Series B Liberty Capital common
stock, par value $.01 per share and (ii) with respect to matters relating to
periods on and after March 4, 2008, Liberty Entertainment Common Stock,
regardless of whether such holders own or owned other classes or series of
common stock of Liberty), or LEI (other than, in each case, any Malone or their
respective Affiliates), (x) by or in the right of any of DIRECTV, Liberty or
their respective Subsidiaries, (y) by or on behalf of any Governmental Authority
or (z) by or on behalf of any third party, in each case, which Action is related
to or based upon or arises out of the negotiation, execution, delivery or
performance of this Agreement by any Malone Indemnified Party (in an individual
or Representative Capacity), including, by way of example and not in limitation
of the foregoing, any Actions which are based upon or arise out of any purported
conflict with or breach of the Malone Agreement, the Standstill Agreement or the
Merger Agreement as a result of the negotiation, execution, delivery or
performance of this Agreement by any Malone Indemnified Party (in an individual
or Representative Capacity) or the completion of the Exchange.
 
Notwithstanding anything herein to the contrary, DIRECTV will not be obligated
to provide indemnity to any Malone Indemnified Party (i) with respect to Actions
by DIRECTV prior to the Closing, to enforce the terms and provisions of this
Agreement, (ii) with respect to any breach or purported breach of the terms of
the Malone Agreement, which does not relate to or arise out of the negotiation,
execution, delivery or performance of this Agreement by any Malone Indemnified
Party (in an individual or Representative Capacity) or the completion of the
Exchange, and (iii) with respect to Losses arising out of or based upon any
breach of any representation and warranty of a Malone contained in this
Agreement (but with respect to any Action after the Closing, only with respect
to a representation or warranty which survived the Closing) or any breach of any
covenant or agreement made or to be performed by a Malone under this Agreement.
 
8.2.5           DIRECTV will indemnify the Malone Indemnified Parties pursuant
to this Section 8.2 regardless of (i) whether or not the Exchange is completed
and (ii) whether such Losses are incurred prior to or after the Closing of the
Exchange (if such Closing occurs).  The indemnification provided pursuant to
this Section 8.2 is in addition to, and not in derogation of, any other rights a
Malone Indemnified Party may have under applicable Law, the DIRECTV Charter or
DIRECTV By-laws, the Amended and Restated Certificate of Incorporation or Bylaws
of LEI or pursuant to any contract, agreement or arrangement.
 
8.2.6           (a)  Promptly after the receipt by any Malone Indemnified Party
of notice of any Action that is or may be subject to indemnification hereunder
(each, an “Indemnifiable Claim”) (and in no event more than ten (10) Business
Days after the Malone Indemnified Party’s receipt of written notice of such
claim), such Malone Indemnified Party shall give written notice thereof to
DIRECTV, which notice will include, to the extent known, the basis for such
Indemnifiable Claim, copies of any documents relating to such Indemnifiable
Claim and any additional information in respect thereof that DIRECTV may
reasonably request; provided, however, that (i) any delay in giving or failure
to give such notice will not affect the obligations of DIRECTV hereunder except
to the extent DIRECTV is actually prejudiced as a result of such failure to
notify and (ii) no such notice shall be required to the extent that DIRECTV or
its Affiliates is a party to any such Indemnifiable Claim.  In connection with
any determination by DIRECTV as to whether a Malone Indemnified Party is
entitled to be indemnified hereunder, the burden of proof shall be on DIRECTV to
establish that such Malone Indemnified Party is not so entitled.
 
(b)  Subject to Section 8.2.6(c), DIRECTV shall be entitled to exercise full
control of the defense, compromise or settlement of any Indemnifiable Claim so
long as, within 10 calendar days after the receipt of notice of such
Indemnifiable Claim from the Malone Indemnified Party (or if DIRECTV or any of
its Affiliates is a party to an Action giving rise to an Indemnifiable Claim,
the commencement of such Action), DIRECTV:  (i) delivers a written confirmation
to such Malone Indemnified Party that the indemnification provisions of Section
8.2 are applicable, subject to the limitations set forth in this Agreement, to
such Indemnifiable Claim and that DIRECTV will indemnify such Malone Indemnified
Party in respect of such Indemnifiable Claim pursuant to the terms of this
Section 8.2, and (ii) notifies such Malone Indemnified Party in writing that
DIRECTV will assume the control of the defense thereof.  Following notification
to such Malone Indemnified Party of its assumption of the defense of such
Indemnifiable Claim, DIRECTV shall retain legal counsel reasonably satisfactory
to such Malone Indemnified Party to conduct the defense of such Indemnifiable
Claim.  If DIRECTV so assumes the defense of any such Indemnifiable Claim in
accordance herewith, subject to the provisions of this Section 8.2.6, (i)
DIRECTV shall be entitled to exercise full control of the defense, compromise or
settlement of such Indemnifiable Claim and such Malone Indemnified Party shall
cooperate (subject to DIRECTV’s agreement to reimburse such Malone Indemnified
Party for all reasonable out-of-pocket expenses incurred by such Malone
Indemnified Party in connection with such cooperation) with DIRECTV in any
manner that DIRECTV reasonably may request in connection with the defense,
compromise or settlement thereof (subject to the last sentence of this Section
8.2.6(b)), and (ii) such Malone Indemnified Party shall have the right to employ
separate counsel selected by such Malone Indemnified Party and to participate in
(but not control) the defense, compromise or settlement thereof and DIRECTV
shall pay the reasonable fees and expenses of one such separate counsel, and, if
reasonably necessary, one local counsel.  No Malone Indemnified Party shall
settle or compromise or consent to entry of any judgment with respect to any
such action for which it is entitled to indemnification without the prior
written consent of DIRECTV, unless DIRECTV shall have failed to assume the
defense thereof as contemplated in this Section 8.2.6(b), in which case such
Malone Indemnified Party will be entitled to control the defense, compromise or
settlement thereof at the expense of DIRECTV.  Without the consent of the Malone
Indemnified Parties who are named in the Action subject to the Indemnifiable
Claim, DIRECTV will not settle or compromise or consent to the entry of judgment
with respect to any Indemnifiable Claim (x) unless such settlement, compromise
or consent includes an unconditional release of such Malone Indemnified Parties
and (y) which settlement, compromise or consent enjoins or restricts in any way
the future actions or conduct of such Malone Indemnified Parties (other than
with respect to their performance of this Agreement in accordance with its terms
prior to the Closing).
 
(c)  Notwithstanding anything in this Section 8.2.6 to the contrary, the Malone
Indemnified Parties shall be entitled, at the sole expense and liability of
DIRECTV, to exercise full control of the defense (including the retention of
legal counsel, accountants and other experts), and compromise or settlement of
any Indemnifiable Claim (or, in the case of a Subject Claim (as defined below),
such portion of an Indemnifiable Claim that is determined in accordance with the
provisions hereof to be a Subject Claim) (i) by a Taxing Authority challenging
the Tax-Free nature of the Exchange to a Malone Indemnified Party or which
otherwise seeks to make the Exchange Taxable, in whole or in part, to a Malone
Indemnified Party, or (ii) which is a Subject Claim (in each case, a “Malone
Specific Indemnifiable Claim”); provided, however, that no Malone Indemnified
Party shall settle or compromise any Malone Specific Indemnifiable Claim without
the prior written consent of DIRECTV, which consent shall not be unreasonably
withheld, delayed or conditioned.  DIRECTV will be entitled, at its own expense,
to participate in (but not control) the defense of any Malone Specific
Indemnifiable Claim.  Notwithstanding the foregoing, in the event any Malone
Specific Indemnifiable Claim seeks injunctive or other equitable relief to
prohibit, prevent or enjoin completion of the Exchange, DIRECTV will be entitled
to control the defense of those portions of such Malone Specific Indemnifiable
Claim seeking such injunctive or equitable relief prior to the Closing or the
termination of this Agreement, and the Malone Indemnified Parties will be
entitled to participate in (but not control) the defense of such portions of the
Malone Specific Indemnifiable Claim at the expense of DIRECTV; provided,
however, that both prior to and following the Closing DIRECTV will not be
permitted to consent or agree to any relief applicable to any Malone Indemnified
Party which seeks to require, enjoin or restrict his, her or its ownership of
assets (or require that any such assets be disposed of or held separately or in
trust) or the conduct of such Person’s business or impose restrictions or limits
upon such Person’s full rights of ownership of any capital stock or other asset
held by it, in any case without the prior written consent of such Malone
Indemnified Party (other than with respect to his, her or its performance of
this Agreement in accordance with its terms prior to the Closing).  In
connection with any  Indemnifiable Claim, to the extent that any of the legal
claims made therein against Malone Indemnified Parties (i) are based upon the
actions or status of any Malone as a stockholder, (ii) may reasonably be
separated from claims brought against other Persons who may be entitled to
indemnification by DIRECTV without having a material adverse effect upon the
ability of DIRECTV to defend, compromise or settle such other claims, and (iii)
if successful would reasonably be likely to have either no adverse effect on
DIRECTV or its directors or officers, or a material disproportionate adverse
effect on such Malone Indemnified Parties compared to DIRECTV or its other
directors or officers, then DIRECTV and the applicable Malone Indemnified
Parties will negotiate in good faith and reasonably seek to apportion control of
such claims between the Malone Indemnified Parties and DIRECTV, and the Malone
Indemnified Parties will be entitled to control the defense, compromise or
settlement (subject to the terms of this Section 8.2.6(c)) of the portion of
such claims that meet the requirements of clauses (i) through (iii) above (each,
a “Subject Claim”), and DIRECTV will be entitled to control the defense,
compromise or settlement of the remainder of such Indemnifiable Claim.  In all
instances under this Section 8.2.6(c) where DIRECTV has agreed to pay the fees,
costs and expenses of Malone Indemnified Parties, such fees, costs and expenses
shall be reasonable.  The parties agree to cooperate and coordinate in
connection with the defense, compromise or settlement of any Indemnifiable
Claims and Malone Specific Indemnifiable Claims.  For the avoidance of doubt,
with respect to Indemnifiable Claims relating to breaches of fiduciary duties as
a director or officer of DIRECTV, DIRECTV shall have the right to control the
defense, compromise and settlement of those portions of the Indemnifiable Claims
relating to such breaches of fiduciary duties (subject to Section 8.2.6(b)).
 
8.2.7           If so requested by a Malone Indemnified Party, DIRECTV shall
advance to such Malone Indemnified Party (within five Business Days of such
request) any and all reasonable fees, costs and expenses incurred by a Malone
Indemnified Party in connection with investigating, defending, being a witness
in or participating in (including any appeal), or preparing to defend, be a
witness in or participate in, any Indemnifiable Claim, including reasonable fees
and expenses of counsel, accountants, consulting and other experts (an “Expense
Advance”).
 
8.2.8           To the fullest extent permitted by applicable Law, DIRECTV will
indemnify each Malone Indemnified Party against any and all reasonable fees,
costs and expenses (including attorneys’ fees), incurred in connection with the
enforcement of his, her or its rights under this Section 8.2, and, if requested
by a Malone Indemnified Party, will (within five business days of such request)
advance such reasonable fees, costs and expenses to such Malone Indemnified
Party.
 
8.2.9           Each Malone agrees, and each other Malone Indemnified Party will
be deemed to have agreed, that it will repay Expense Advances made to it  (or on
its behalf) by DIRECTV pursuant to this Section 8.2 if it is ultimately
determined that it is not entitled to be indemnified pursuant to this Article
VIII.
 
8.2.10           If the indemnification provided for in this Section 8.2 is
required by its terms but is for any reason held by any court of competent
jurisdiction to be unavailable to or otherwise insufficient (after payment of
all amounts DIRECTV is permitted to pay after giving effect to such restriction
or limitation) to hold harmless a Malone Indemnified Party in respect of any
Losses or Transaction Taxes and Losses incurred, then DIRECTV shall contribute
to the amount paid or payable by the Malone Indemnified Parties as a result of
any Losses or Transaction Taxes and Losses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Malone Indemnified Parties, on the one hand, and DIRECTV, on the other hand, as
a result of the Exchange (including, among other things, the benefits to be
obtained by DIRECTV in connection with and resulting from the severing of Dr.
Malone’s attributable interest in DIRECTV and the reduction in the voting power
attributable to the Malone Indemnified Parties, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable Law, then in such
proportion as is appropriate to reflect the relative fault of DIRECTV, on the
one hand, and the Malone Indemnified Parties, on the other hand; provided that
in no event will the Malone Indemnified Parties be able to recover as a result
of such allocations more than the aggregate amount of the Losses and Transaction
Taxes and Losses subject to this Section 8.2.10.  The parties agree that it
would not be just and equitable if contribution pursuant to this Section 8.2.10
were determined solely by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding sentence.
 
Section 8.3.                      After-Tax Basis for Indemnity Payments
 
.  If the receipt of any payment pursuant to this Article VIII results in
Taxable income (including an increase in the amount of any gain or other income
recognized on the Exchange) to any Malone Indemnified Party, such payment shall
be increased so that, after the payment of any Taxes with respect to such
indemnity payment, the Malone Indemnified Party shall have realized the same net
amount the Malone Indemnified Party would have realized had the payment not
resulted in Taxable income.  To the extent that Losses for which DIRECTV is
required to pay to any Malone Indemnified Party pursuant to this Article VIII
(i) are deducted or credited (which, for purposes of this Section 8.3, does not
include any reduction in Taxes resulting from any basis increase in any Equity
Securities or other property) in determining the amount of any other Taxes
required to be paid by the Malone Indemnified Party (for example, state Taxes
which are permitted to be deducted in determining federal Taxes) or (ii) result
in a basis increase in any Equity Securities or other property held by such
Malone Indemnified Party, the amount of any payment made to such Malone
Indemnified Party by DIRECTV shall be decreased by taking into account any
resulting reduction in such other Taxes of such Malone Indemnified Party that
has been actually realized by reason of, and that would not have been realized
but for, (A) such deduction or credit or (B) such basis increase, but only if,
with respect to clause (B), such reduction in Taxes is actually realized by such
Malone Indemnified Party not later than three years after the date such
indemnity payment for Losses (which resulted in such basis increase) was
demanded by such Malone Indemnified Party pursuant to this Section 8.3, and such
reduction in Taxes occurs pursuant to a transaction effected by such Malone
Indemnified Party that constitutes a sale, a constructive sale or other taxable
disposition for U.S. federal income tax purposes (excluding a merger or
consolidation or other transaction to which DIRECTV or its successor is a
party).  If any resulting reduction in such other Taxes of such Malone
Indemnified Party that has been actually realized by reason of, and that would
not have been realized but for, (x) such deduction or credit or (y) such basis
increase (in each case, as described in the preceding sentence, but only if,
with respect to clause (y), such reduction in Taxes is actually realized by such
Malone Indemnified Party not later than three years after the date such
indemnity payment for Losses (which resulted in such basis increase) was
demanded by such Malone Indemnified Party pursuant to this Section 8.3, and such
reduction in Taxes occurs pursuant to a transaction effected by such Malone
Indemnified Party that constitutes a sale, a constructive sale or other taxable
disposition for U.S. federal income tax purposes (excluding a merger or
consolidation or other transaction to which DIRECTV or its successor is a party)
occurs following the payment made to such Malone Indemnified Party with respect
to the relevant indemnified Losses, such Malone Indemnified Party shall promptly
repay DIRECTV the amount of such reduction when actually realized.  If and to
the extent that a Malone Indemnified Party has repaid to DIRECTV the amount of a
Tax benefit arising from the foregoing reduction of Taxes described in this
Section 8.3 (or the amount of such Tax benefit has otherwise reduced the
indemnity payment made pursuant to this Section 8.3 to such Malone Indemnified
Party) and the amount of such Tax benefit is subsequently decreased or
eliminated, then DIRECTV shall promptly pay the Malone Indemnified Party the
amount of the decrease in such Tax benefit (but not in an amount greater than
the amount repaid by such Malone Indemnified Party to DIRECTV in respect of such
Tax benefit pursuant to the preceding sentence or the amount by which the
indemnity payment to such Malone Indemnified Party otherwise was so reduced).
 
ARTICLE IX
 


 
TERMINATION
 
Section 9.1.                      Termination
 
.  This Agreement may be terminated and the Exchange abandoned at any time prior
to the consummation of the Closing under the following circumstances:
 
9.1.1           by mutual written consent of DIRECTV and the Malones;
 
9.1.2           by either DIRECTV or the Malones upon written notice to the
other parties hereto, if the Exchange shall not have been completed on or before
November 20, 2010 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 9.1.2 shall not be available to any
party whose action or failure to act has been the cause of or resulted in the
failure of the Exchange to be completed on or before the Termination Date and
such action or failure to act constitutes a breach of this Agreement;
 
9.1.3           by the Malones upon written notice to DIRECTV, if there has been
a breach by DIRECTV of any representation, warranty, covenant or agreement
contained in this Agreement which would result in a failure of a condition set
forth in Section 7.2 and either cannot be cured prior to the Termination Date,
or is not cured within ten days after the Malones shall have given DIRECTV
written notice stating the Malones’ intention to terminate this Agreement
pursuant to this Section 9.1.3 and the basis for such termination; provided, at
the time of the delivery of such notice, no Malone shall be in material breach
of its obligations under this Agreement;
 
9.1.4           by DIRECTV upon written notice to the Malones, if there has been
a breach by a Malone of any representation, warranty, covenant or agreement
contained in this Agreement which would result in a failure of a condition set
forth in Section 7.3.1 or Section 7.3.2 and either cannot be cured prior to the
Termination Date, or is not cured within ten days after DIRECTV shall have given
the Malones written notice stating DIRECTV’s intention to terminate this
Agreement pursuant to this Section 9.1.4 and the basis for such termination;
provided, at the time of the delivery of such notice, DIRECTV shall not be in
material breach of its obligations under this Agreement; or
 
9.1.5           by either DIRECTV or the Malones upon written notice to the
other parties hereto, if any Governmental Authority of competent jurisdiction
shall have issued an order or taken any other action permanently restraining,
enjoining or otherwise prohibiting the Exchange, and such order or other action
shall have become final and non-appealable, provided that the party seeking to
terminate this Agreement pursuant to this Section 9.1.5 shall have used its
reasonable best efforts to remove such order or other action; and provided,
further, that the right to terminate this Agreement under this Section 9.1.5
shall not be available to a party if the issuance of such final, non-appealable
order was primarily due to the failure of such party to perform any of its
obligations under this Agreement, including the obligation of the Malones and
DIRECTV to comply with Section 6.1 of this Agreement so as to allow the parties
to close the Exchange as promptly as practicable.
 
Section 9.2.                      Effect of Termination
 
.  In the event of the termination of this Agreement pursuant to Section 9.1,
this Agreement, except for the provisions of Sections 4.7, 5.8, 6.3.2(b), 6.8,
8.2, 8.3 and 9.2 and Article X, which shall, in each case, remain in full force
and effect, shall become void and have no effect, without any liability on the
part of any party hereto or its directors, officers or
stockholders.  Notwithstanding the foregoing, nothing in this Section 9.2 shall
relieve any party hereto of liability for a willful breach of any of its
obligations under this Agreement.
 
ARTICLE X
 


 
MISCELLANEOUS
 
Section 10.1.                      Notices
 
.  All notices or other communications required or permitted hereunder shall be
in writing and shall be delivered personally, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when so delivered personally, or when so received by
facsimile or courier, or, if mailed, three calendar days after the date of
mailing, as follows:
 
If to any Malone, to:
John C. Malone, Leslie A. Malone, The Tracy L. Neal Trust A
and/or                      The Evan D. Malone Trust A (as applicable)
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Facsimile:  (720) 875-5401
 
with copies (which shall not constitute notice) to:
Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY 10112
Attention:                 Frederick H. McGrath
Renee L. Wilm
Facsimile:  (212) 259-2530
and:
Kern Consulting, LLC
P.O. Box 102050
Denver, CO  80250
Attention:                  Jerome H. Kern
Facsimile:                  (303) 389-6841
If to a DIRECTV Party, to:
DIRECTV
2230 East Imperial Highway
El Segundo, CA 90245
Attention:  Larry D. Hunter, General Counsel
Facsimile:  (310) 964-0838
with copies (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:                 Frederick S. Green
Michael E. Lubowitz
Facsimile:                      (212) 310-8007
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:                  Richard I. Beattie
Marni J. Lerner
Facsimile:                      (212) 455-2502
or to such other address and with such other copies as any party hereto shall
notify the other parties hereto (as provided above) from time to time.
 
Section 10.2.                      Governing Law; Jurisdiction; Waiver of Jury
Trial
 
.
 
10.2.1           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICTS OF LAW THEREOF.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement will be brought exclusively in the Court of Chancery of the State
of Delaware (the “Delaware Chancery Court”), or, if the Delaware Chancery Court
does not have subject matter jurisdiction, in the federal courts located in the
State of Delaware.  Each of the parties hereby consents to personal jurisdiction
in any such action, suit or proceeding brought in any such court (and of the
appropriate appellate courts therefrom) and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
10.1 shall be deemed effective service of process on such party.
 
10.2.2           EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH
ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.2.2.
 
Section 10.3.                      Assignment; Successors and Assigns; No Third
Party Rights
 
.  This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto, and any attempted assignment shall
be null and void.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, heirs and permitted
assigns.  Other than as provided in Sections 6.5, 8.2 and 8.3, this Agreement
shall be for the sole benefit of the parties hereto, and their respective
successors, heirs and permitted assigns and is not intended, nor shall be
construed, to give any Person, other than the parties hereto and their
respective successors and permitted assigns any legal or equitable right,
benefit, remedy or claim hereunder.
 
Section 10.4.                      Counterparts
 
.  This Agreement may be executed in counterparts, each of which shall be deemed
an original agreement, but all of which together shall constitute one and the
same instrument, and shall be effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.
 
Section 10.5.                      Titles and Headings
 
.  The headings and table of contents in this Agreement are for reference
purposes only, and shall not in any way affect the meaning or interpretation of
this Agreement.
 
Section 10.6.                      Amendment and Modification
 
.  Subject to Section 10.9, this Agreement may not be amended, modified, or
supplemented, and waivers of or consents to departures from the provisions
hereof may not be given, unless approved in writing by DIRECTV and Malones
holding a majority of the Malone Class B Shares.
 
Section 10.7.                      Publicity; Public Announcements
 
.  The initial press release with respect to the execution of this Agreement
shall be a joint press release to be reasonably agreed upon by DIRECTV and the
Malones.  Thereafter, neither DIRECTV nor the Malones shall issue or cause the
publication of any press release or other written communication to the public
(to the extent not previously issued or made in accordance with this Agreement)
with respect to the Exchange or this Agreement without the prior consent of the
other parties (which consent shall not be unreasonably withheld or delayed),
except as may be required by Law or by any applicable listing agreement with a
national securities exchange as determined in the good faith judgment of the
party proposing to make such release (in which case such party, to the extent
such party is reasonably able to do so, shall not issue or cause the publication
of such press release or other public announcement without prior consultation
with the other party).
 
Section 10.8.                      Waiver
 
.  Any of the terms or conditions of this Agreement may be waived at any time by
the party or parties hereto entitled to the benefit thereof, but only by a
writing signed by the party or parties waiving such terms or conditions.
 
Section 10.9.                      Severability
 
.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be completed as originally
contemplated to the fullest extent possible.
 
Section 10.10.                                No Strict Construction
 
.  DIRECTV and the Malones each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.
 
Section 10.11.                                Entire Agreement
 
.  This Agreement (including the Malone Disclosure Schedule and Exhibits
attached hereto or delivered in connection herewith), the Malone Agreement and
the Waiver constitute the entire agreement among the parties hereto with respect
to the matters covered hereby and thereby, and supersede all previous written,
oral or implied understandings among them with respect to such matters.
 
Section 10.12.                                Equitable Remedies
 
.  Neither rescission, set-off nor reformation of this Agreement shall be
available as a remedy to any of the parties hereto.  The parties hereto agree
that irreparable damage would occur in the event any of the provisions of this
Agreement were not to be performed in accordance with the terms hereof and that
the parties shall be entitled, and each party hereby consents, to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms hereof, without bonds or other security being required, in addition to
any other remedies at Law or in equity.
 
Section 10.13.                                Legend; Book Entry Notation
 
.
 
10.13.1                      From and after the date hereof and until the
earlier of (x) the Closing Date, or (y) termination of this Agreement in
accordance with its terms, each certificate or other instrument representing any
Malone Class B Shares that are Beneficially Owned by any Malone that are subject
to Section 6.3.2(a) of this Agreement shall bear a legend substantially in the
following form, in addition to any other legend required under applicable law or
by contract.
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF THE SHARE EXCHANGE AGREEMENT, DATED AS OF APRIL 6, 2010, BY AND
AMONG DIRECTV, A DELAWARE CORPORATION, JOHN C. MALONE, LESLIE MALONE, THE TRACY
L. NEAL TRUST A AND THE EVAN D. MALONE TRUST A, AND, FOR THE PURPOSES STATED
THEREIN ONLY, DTV ENTERTAINMENT, INC. AND THE DIRECTV GROUP, INC., AS IT MAY BE
AMENDED FROM TIME TO TIME.  A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE ISSUER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  THE
SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE OR ANY INTEREST THEREIN IS RESTRICTED BY SUCH AGREEMENT AND ANY
SUCH SALE, PLEDGE, TRANSFER OR OTHER DISPOSITION MAY BE MADE ONLY UPON
COMPLIANCE THEREWITH.  SUCH AGREEMENT ALSO CONTAIN(S) PROVISIONS RELATING TO THE
EXERCISE OF CERTAIN RIGHTS, IF ANY, OF THE HOLDER OF THE SECURITIES REPRESENTED
BY THIS CERTIFICATE AND MAY GRANT THE ISSUER OR OTHERS THE RIGHT TO PURCHASE
SUCH SHARES UNDER CERTAIN CIRCUMSTANCES.”
 
10.13.2                      Promptly following the termination of this
Agreement in accordance with its terms, but in no event later than the third
Business Day after such date, DIRECTV shall have the legend referenced in
Section 10.13.1 removed from the certificates representing the Malone Class B
Shares.
 
[The remainder of this page is left blank intentionally.]
 

 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 


 
DIRECTV




By:                                                      
Name:
Title:






Dr. John C. Malone, individually








Mrs. Leslie Malone, individually




TRACY L. NEAL TRUST A




By:                                                      
Name: David Thomas
Title:   Trustee




EVAN D. MALONE TRUST A




By:                                                      
Name: David Thomas
Title:   Trustee



 
 
 



For the purposes of Sections 6.3.2(b) and 6.7 hereof only:


DTV ENTERTAINMENT, INC.




By:                                                      
Name:
Title:




THE DIRECTV GROUP, INC.




By:                                                      
Name:
Title:

 
 
 

Exhibit A
 


 
DIRECTV
THE DIRECTV GROUP, INC.
DTV ENTERTAINMENT, INC.
2230 East Imperial Highway
El Segundo, California  90245




[_______], 2010


John C. Malone
Leslie A. Malone
The Tracy L. Neal Trust A
The Evan D. Malone Trust A
12300 Liberty Boulevard
Englewood, Colorado  80112


Re:           Voting and Right of First Refusal Agreement and Standstill
Agreement


Ladies and Gentlemen:


Reference is made to (x) the Voting and Right of First Refusal Agreement, dated
as of May 3, 2009 (as amended, the “Malone Agreement”), by and among DTV
Entertainment, Inc. (“LEI”), The DIRECTV Group, Inc. (“DIRECTV Group”), DIRECTV
(“DIRECTV”), Dr. John C. Malone, Mrs. Leslie Malone, The Tracy L. Neal Trust A
(the “Tracy Trust”) and The Evan D. Malone Trust A (the “Evan Trust” and
together with Dr. Malone, Mrs. Malone and the Tracy Trust, the “Malones”), and
(y) the Standstill Agreement, dated as of November 19, 2009 (the “Standstill
Agreement”), among DIRECTV and the Malones.  Capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto in the Malone
Agreement.


Pursuant to the Exchange Agreement, dated as of April  6, 2010 (the “Exchange
Agreement”), by and among DIRECTV and the Malones, and for the purposes stated
therein only, LEI and DIRECTV Group, the Malones have agreed, upon the terms and
subject to the conditions specified in the Exchange Agreement, to exchange (the
“Exchange”) with DIRECTV all of the Member Shares for shares of Holdings Class A
Common Stock.  Each of the parties hereto acknowledge and agree that effective
upon the closing of the Exchange (the “Effective Time”), (i) the Malone
Agreement will terminate and will cease to be of any further force and effect
with respect to actions taken or matters occurring after the Effective Time, and
(ii) the Standstill Agreement will terminate and will cease to be of any further
force and effect after the Effective Time.  Notwithstanding the foregoing, the
termination of the Malone Agreement will not affect any of the rights,
acknowledgements or agreements of the parties with respect to actions taken or
matters occurring, in each case, prior to the Effective Time (including, without
limitation, any such rights, acknowledgements or agreements of the parties
pursuant to Sections 5 and 10(b) of the Malone Agreement).  Termination of the
Malone Agreement and the Standstill Agreement pursuant to this letter will not
relieve any party from any liability for a breach or failure to perform its
obligations under the Malone Agreement or the Standstill Agreement prior to such
termination.

 
 
 



If the foregoing is consistent with your understanding, please so indicate by
your signature below, which will constitute the agreement of the parties hereto.


 
Very truly yours,

 
 
DTV ENTERTAINMENT, INC.





By:
 

 
Name:

 
Title:





 
THE DIRECTV GROUP, INC.





By:
 

 
Name:

 
Title:



 
DIRECTV





By:
 

 
Name:

 
Title:





Accepted and Agreed as of the date hereof.


___________________________________
John C. Malone




___________________________________
Leslie A. Malone




THE TRACY L. NEAL TRUST A




By:                                                                
David Thomas
Trustee




THE EVAN D. MALONE TRUST A




By:                                                                
David Thomas
Trustee


 

 
 
 
 

Exhibit B
 
PLAN OF DISTRIBUTION
 
The selling stockholders may enter into one or more derivative transactions with
third parties covering all or a portion of the shares held by the selling
stockholders. A brief summary of the material terms of such derivative
transactions will be set forth in a prospectus supplement.  The applicable
prospectus supplement may indicate, in connection with such derivatives, that
the third parties may sell shares covered by this prospectus and the applicable
prospectus supplement to hedge their economic risk, including in short sale
transactions.  “Short sales” means that shares of our Class A common stock
offered by this prospectus and the applicable prospectus supplement may be
borrowed by the third parties or their affiliates from securities lenders, who
will be paid a customary fee for this service.  The third parties may use shares
pledged by the selling stockholders or borrowed from others to settle those
sales or to close out any related open borrowings of stock, and may use shares
received from the selling stockholders in settlement of those derivatives to
close out any related open borrowings of stock.  The third parties in such sale
transactions will be an underwriter and, if not identified in this prospectus,
will be identified in the applicable prospectus supplement (or a post-effective
amendment).
 
The third parties may from time to time during the term of any derivative
transactions engage in additional purchases and sales of our Class A common
stock, including short sales, or enter into additional derivative transactions
relating to our Class A common stock, both to adjust their original hedge
position and for other purposes.  Any of these  activities may maintain or
otherwise affect the market price of the Class A common stock.  If commenced,
these activities may be discontinued at any time.
 
The shares of Class A common stock may be offered by the underwriters to the
public from time to time for sale in transactions, including block sales, on the
Nasdaq Global Select Market, in the over-the-counter market, in negotiated
transactions or otherwise at market prices prevailing at the time of sale, at
prices related to such market prices, at fixed prices or at prices otherwise
negotiated.  The underwriters may effect such transactions by selling shares
offered by this prospectus and the applicable prospectus supplement to or
through dealers, and such dealers may receive compensation in the form of
discounts, concessions or commissions from the underwriters and/or from
purchasers of shares for whom such dealers may act as agents or to whom they may
sell as principal.
 


 

 
 
 

Exhibit C
 
Indemnification; Contribution
 
DIRECTV agrees to indemnify and hold harmless each Malone against any and all
loss, liability, claim, damage and expense, as incurred, arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
S-3 Shelf (or any amendment or supplement thereto) pursuant to which Malone
Class A Shares and Basket Shares are offered or sold including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any prospectus included
in the S-3 Shelf or any issuer free writing prospectus (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this indemnity agreement shall not apply to any loss, liability, claim,
damage or expense to the extent arising out of any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to DIRECTV by any Malone expressly for use in
the S-3 Shelf (or any amendment thereto) or any such prospectus (or any
amendment or supplement thereto).
 
Each Malone agrees to indemnify and hold harmless DIRECTV and each of its
directors and officers, and each Person, if any, who controls DIRECTV within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any and all loss, liability, claim, damage and expense described in the
indemnity contained in the preceding paragraph, as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the S-3 Shelf (or any amendment thereto) or any prospectus
included therein or any issuer free writing prospectus (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to such Malone furnished to DIRECTV by such Malone expressly for
use in the S-3 Shelf (or any amendment thereto) or such prospectus or any issuer
free writing prospectus (or any amendment or supplement thereto).  This
indemnity agreement will be in addition to any liability which each Malone may
otherwise have.
 
Each indemnified party shall give written notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, and the
indemnifying party shall assume the defense thereof, including the employment of
counsel satisfactory to the indemnified party, and the payment of all
expenses.  Any omission to so notify an indemnifying party shall not relieve
such indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability that it may have otherwise than on account of this indemnity
agreement.  Any such indemnified party shall have the right to employ separate
counsel in any such action or proceeding and to participate in (but not control)
the defense thereof, but the fees and expenses of such separate counsel shall be
paid by such indemnified party unless (a) the indemnifying party has agreed to
pay such fees and expenses or (b) the indemnifying party shall have failed to
assume the defense of such action or proceeding and employ counsel reasonably
satisfactory to the indemnified party in any such action or proceeding or (c)
the named parties to any such action or proceeding (including any impleaded
parties) include both such indemnified party and indemnifying party, and the
indemnified party shall have been advised by its counsel that there is a
conflict of interest between such indemnified party and indemnifying party in
the conduct of the defense of such action (in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such action or
proceeding on behalf of such indemnified party), it being understood, however,
that the indemnifying party shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (unless the members of such firm are not admitted to practice in a
jurisdiction where an action is pending, in which case the indemnifying party
shall pay the reasonable fees and expenses of one additional firm of attorneys
to act as local counsel in such jurisdiction, provided the services of such
counsel are substantially limited to that of appearing as attorneys of record)
at any time for all indemnified parties, which firm shall be designated in
writing by the indemnified party.  No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this indemnity agreement (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
 
If the indemnification provided for in this Exhibit C is for any reason
unavailable to hold harmless an indemnified party in respect of any losses,
liabilities, claims, damages or expenses referred to herein, then the
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, in such proportion as is appropriate to reflect the relative fault of
DIRECTV, on the one hand, and a Malone, on the other hand, in connection with
the statements or omissions that resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.
 
The relative fault of DIRECTV and the Malones shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by DIRECTV or a Malone and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  DIRECTV and each Malone agree that it would not be just
and equitable if contribution were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this paragraph.  The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.
 
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 



 
 
